Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 1 of 117




           EXHIBIT A
       Case
        Case2:19-cv-01004-NR
              2:19-cv-01004-NR Document
                                Document7-2 Filed 08/13/19
                                         1 Filed  11/18/19 Page
                                                           Page 12 of
                                                                   of 14
                                                                      117




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

PRESTINE BUSH                                  )
                                               )
                   Plaintiff,                  )
                                               )
                   v.                          )
                                               )
COMCAST CABLE                                  )
COMMUNICATIONS MANAGEMENT, LLC                 )      Civil Action No.
                                               )
COMCAST CABLE                                  )
COMMUNICATIONS, LLC                            )
                                               )
COMCAST CORPORATION                            )
                                               )
                   Defendants.                 )

                                     COMPLAINT

      Plaintiff Prestine Bush files this Complaint against her former employers,

Defendants Comcast Cable Communications Management, LLC; Comcast Cable

Communications, LLC; and Comcast Corporation (collectively “Comcast”), seeking

damages for the discrimination and hostile work environment she was subjected to at

work and the unlawful termination of her employment by Comcast.

                                    THE PARTIES

      1.     Prestine Bush is an adult individual who resides at 118 Tecumseh Street,

Pittsburgh, Pennsylvania 15207.

      2.     Comcast Cable Communications Management, LLC is a limited liability

company organized under Delaware law and registered to do business in the

Commonwealth of Pennsylvania. The headquarters for Comcast Cable

Communications Management, LLC are located at One Comcast Center, 1701 John F.

Kennedy Boulevard, Philadelphia, Pennsylvania 19103. Upon information and belief,
        Case
         Case2:19-cv-01004-NR
               2:19-cv-01004-NR Document
                                 Document7-2 Filed 08/13/19
                                          1 Filed  11/18/19 Page
                                                            Page 23 of
                                                                    of 14
                                                                       117




Comcast Cable Communications Management, LLC is a wholly-owned subsidiary of

Comcast Corporation and operates under Comcast Cable Communications, LLC.

       3.      Comcast Cable Communications, LLC is a limited liability company

organized under Delaware law and registered to do business in the Commonwealth of

Pennsylvania. The headquarters for Comcast Cable Communications, LLC are located

at One Comcast Center, 1701 John F. Kennedy Boulevard, Philadelphia, Pennsylvania

19103. Upon information and belief, Comcast Cable Communications, LLC is a wholly-

owned subsidiary of Comcast Corporation.

       4.      Comcast Corporation is a corporation organized under Pennsylvania law

with headquarters located at One Comcast Center, 1701 John F. Kennedy Boulevard,

Philadelphia, Pennsylvania 19103.

       5.      At all relevant times, Comcast continuously employed more than 15

employees and was a covered employer as defined by the Americans with Disabilities

Act (“ADA” – 42 U.S.C. §§ 12101 et seq.), Title VII of the Civil Rights Act of 1964 (“Title

VII” – 42 U.S.C. §§ 2000e et seq.), and the Pennsylvania Human Relations Act (“PHRA”

– 43 P.S. §§ 951 et seq.).

                               JURISDICTION AND VENUE

       6.      This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1331 in that Bush’s claims arise under the laws of the United States and Bush

seeks redress for violations of federal laws. The Court has supplemental jurisdiction

over the remaining claims pursuant to 28 U.S.C. § 1367, because such claims are so

closely related to Bush’s federal claims that they form part of the same case or

controversy.




                                             2
           Case
            Case2:19-cv-01004-NR
                  2:19-cv-01004-NR Document
                                    Document7-2 Filed 08/13/19
                                             1 Filed  11/18/19 Page
                                                               Page 34 of
                                                                       of 14
                                                                          117




       7.       The Court also has jurisdiction over this action pursuant to 28 U.S.C. §

1332(a) in that it is between citizens of different states, and the amount in controversy

exceeds the sum of $75,000.00.

       8.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(a) and (b)(2)

as a substantial part of the events or omissions giving rise to Bush’s claims occurred at

a Comcast place of business located at 300 Corliss Street, Pittsburgh, Pennsylvania

15220.

                                 FACTUAL BACKGROUND

       A.       The Wayward Work Culture at Comcast

       9.       From the time Bush began working at Comcast as a customer service

representative on January 31, 2017, she was subjected to a gossipy and unruly work

culture.

       10.      In April 2017, rumors began to spread that Bush was in a relationship with

Imani Bowen, another customer service representative.

       11.      As a result, Bush was constantly subjected to questions and inappropriate

comments from her coworkers.

       12.      Despite pushback from Bush, the rumors concerning she and Bowen

persisted and even led one of her supervisors to ask Bush personal questions about

Bowen. Bush informed this supervisor that this line of questioning was unprofessional

and inappropriate.

       13.      Bush was advised to report her issues about these rumors to her

manager, Amy Ligouri.




                                              3
        Case
         Case2:19-cv-01004-NR
               2:19-cv-01004-NR Document
                                 Document7-2 Filed 08/13/19
                                          1 Filed  11/18/19 Page
                                                            Page 45 of
                                                                    of 14
                                                                       117




       14.   When Bush spoke with Ligouri about these rumors in May 2017, Bush was

told that the rumors were an outside matter and that nothing could be done. As a result,

Bush continued to be subjected to inappropriate comments and questions from her

coworkers.

       15.   Bowen, a man, was not subjected to the same type of questions and

inappropriate comments from coworkers that Bush was.

       16.   The questions and inappropriate comments that Bush was subjected to

were harassing, bothersome, and interfered with Bush’s ability to work.

       B.    The Assault

       17.   Bush was assaulted in her home by Bowen on August 22, 2017 (“the

Assault”).

       18.   Bowen was subsequently arrested, jailed, and charged criminally with the

following on August 23, 2017:

             a.     One count of rape by forcible compulsion (felony of the first
                    degree);

             b.     One count of involuntary deviate sexual intercourse (felony of the
                    first degree);

             c.     One count of burglary (felony of the first degree);

             d.     One count of sexual assault (felony of the second degree);

             e.     One count of indecent assault by forcible compulsion
                    (misdemeanor of the first degree);

             f.     One count of simple assault (misdemeanor of the second degree);
                    and

             g.     One count of resisting arrest (misdemeanor of the second degree).




                                            4
        Case
         Case2:19-cv-01004-NR
               2:19-cv-01004-NR Document
                                 Document7-2 Filed 08/13/19
                                          1 Filed  11/18/19 Page
                                                            Page 56 of
                                                                    of 14
                                                                       117




       19.    On October 3, 2017, Bowen had a preliminary hearing and all his criminal

charges were held for trial.

       20.    Bowen remained in jail pending the scheduling of his trial date.

       21.    However, on April 23, 2018, Bowen pled guilty to one count of sexual

assault (felony of the second degree).

       22.    Bowen was sentenced to serve additional time in prison, to be followed by

a 5-year term of probation. In addition, Bowen was required to follow all the conditions

of Sex Offender Court, which included lifetime registration as a sex offender under the

Sex Offender Registration and Notification Act.

       C.     Comcast’s Failure to Control the Atmosphere at Work
              Following Bowen’s Arrest for Felony Sexual Assault

       23.    Bush called Liguori and told her about the Assault on August 25, 2017.

       24.    On August 27, 2017, Bush dropped off documents and other information

which pertained to the Assault to Liguori so that she could take a few days off.

       25.    When Bush returned to work, she was immediately subjected to harassing

and inappropriate behavior at work. For example,

              a.     Bush was approached by multiple coworkers and told that Kimberly
                     Johnston pulled Bowen’s criminal charges at work and openly
                     talked about the merits of Bush’s allegations against Bowen;

              b.     Laure Dietz offered to show Bush sexually explicit text messages
                     that Bowen had sent another coworker;

              c.     Dietz informed Bush, without prompting, that Bowen had acted
                     inappropriately with another coworker at work;

              d.     Dietz also informed Bush that Johnston was inquiring about the
                     status of Bush’s relationship with Bowen at work with their
                     coworkers; and




                                            5
        Case
         Case2:19-cv-01004-NR
               2:19-cv-01004-NR Document
                                 Document7-2 Filed 08/13/19
                                          1 Filed  11/18/19 Page
                                                            Page 67 of
                                                                    of 14
                                                                       117




              e.     Johnston approached Bush under the guise of a work issue but
                     proceeded to question the validity of Bush’s claims against Bowen,
                     stating that “she couldn’t believe” Bowen was capable of doing
                     such things.

       26.    As a survivor of sexual assault, Bush was dealing with post-traumatic

stress disorder (“PTSD”), anxiety, and depression.

       27.    The harassment Bush endured at work triggered her PTSD; exacerbated

her PTSD, anxiety, and depression; and, as a result, directly interfered with her ability to

perform her job duties.

       D.     Breakdown of Comcast’s Internal Processes and Procedures

       28.    Bush spoke with Liguori on September 12, 2017 and requested that

Liguori directly address the harassment Bush had been enduring from her coworkers.

Liguori denied Bush’s request and stated that there was nothing she could do as it was

an outside matter.

       29.    As the harassment continued, Bush continued to request reasonable

accommodations from Liguori, as well as from David Storey, a Comcast Human

Resources Manager. Each of Bush’s requests, however, were denied as Liguori and/or

Storey continued to label the harassment an outside matter.

       30.    As a result of Comcast’s failure to properly curb this harassment, Bush

was forced to take leave under the Family and Medical Leave Act to manage the

exacerbated conditions of her PTSD, anxiety, and depression.

       31.    Bush subsequently submitted a reasonable accommodation request for

her PTSD, anxiety, and depression through Comcast’s benefit provider, Sedgwick.

       32.    Sedgwick determined that there was a medical basis for Bush’s

reasonable accommodation request and initially advised Comcast to provide Bush with



                                             6
        Case
         Case2:19-cv-01004-NR
               2:19-cv-01004-NR Document
                                 Document7-2 Filed 08/13/19
                                          1 Filed  11/18/19 Page
                                                            Page 78 of
                                                                    of 14
                                                                       117




additional time off while she managed the exacerbated conditions of her PTSD, anxiety,

and depression; conditions which could become debilitating when Bush was harassed

by her coworkers.

       33.    When Bush returned to work on March 20, 2018, she was immediately

subjected to the same type of harassment and inappropriate behavior she had

previously dealt with.

       34.    On March 20, 2018, Bush went to the cafeteria and was openly asked

about the status of Bowen’s criminal case by a coworker; subjected to stares and

menacing glares from Dietz and Sidney Bagley; and literally dragged out of the cafeteria

by Michael Joyner when she told her coworkers to stop harassing her. The entire

incident triggered Bush’s PTSD, anxiety, and depression.

       35.    When Bush spoke to Liguori about the cafeteria incident, Bush was sent

home and none of her coworkers were disciplined.

       36.    The next day, on March 21, 2018, Ligouri warned Bush that she could not

be the cause of any additional conflict at work. Ligouri informs Bush that if she tells

Sidney, Johnston, or any other coworker that they are harassing her, Ligouri would

consider that a form of harassment against those coworkers.

       37.    When Bush describes to Liguori how her coworkers’ harassment has

affected her life; her PTSD, anxiety, and depression; and her ability to work, Ligouri

sarcastically asks Bush if she’d like her to send out an email to everyone, asking them

to stop this harassment. When Bush says yes, she’d like Ligouri to send out that email,

Ligouri declines.




                                             7
          Case
           Case2:19-cv-01004-NR
                 2:19-cv-01004-NR Document
                                   Document7-2 Filed 08/13/19
                                            1 Filed  11/18/19 Page
                                                              Page 89 of
                                                                      of 14
                                                                         117




          38.   Ligouri later informs Bush that these issues are a result of her own

actions. Ligouri states that Bush simply has a chip on her shoulder and that having

Comcast intervene would be pointless.

          39.   On March 21, 2018, Bush informs Ligouri that if Comcast continues to

refuse to act, she would be forced to reach out to the Equal Employment Opportunity

Commission (“EEOC”). Ligouri responds that the EEOC would have nothing to do with

these issues.

          E.    Retaliatory Conduct by Comcast

          40.   Two days after Bush threatened to speak with the EEOC, items were

stolen from Bush’s desk. After Bush reports this incident, Comcast fails to take any

action.

          41.   Bush submits another reasonable accommodation request to deal with the

continued harassment at work. While modifications to Bush’s schedule are approved,

Comcast fails to take any additional action to address the actual harassment Bush is

subjected to at work.

          42.   Bush continues to request reasonable accommodations to deal with the

continued harassment. Each request, however, continues to be denied.

          43.   On April 23, 2018, Bush files an inquiry with the EEOC, requesting

assistance to deal with the continued harassment she faces at work.

          44.   On May 8, 2018, Liguori informs Bush that any future requests for

reasonable accommodation will have to go through Kristen Bell, Comcast’s Regional

Senior Director of Human Resources. Bush subsequently files another reasonable




                                              8
       Case 2:19-cv-01004-NR
         Case 2:19-cv-01004-NRDocument 7-21 Filed
                                Document    Filed 11/18/19
                                                  08/13/19 Page
                                                           Page 10
                                                                9 ofof14
                                                                       117




accommodation request with Comcast, seeking help to address the harassment she

continued to endure at work on a near-daily basis.

       45.    On May 9, 2018, Bush was informed by a coworker that her job status had

been termed a “possible termination” by Comcast on documents located within Michael

Schetka’s office.

       46.    On May 15, 2018, Bush speaks with Storey, Bell, and Comcast Vice

President Gregory Magee. During this conversation, Bush is told that Comcast has

investigated her claims and concluded that her claims have no merit and that Comcast

will be taking no action to address any of the issues Bush has raised.

       47.    Soon after, Bush’s coworkers resume their harassment of Bush, which

forces her to leave work on June 9, 2018.

       48.    On June 15, 2018, Sedgwick certifies another request for a reasonable

accommodation by Bush. In this request, Sedgwick confirms that the past behavior of

Johnston, Dietz, and Joyner are triggering Bush’s PTSD and anxiety and that such

behavior should be avoided. In response, Comcast places Bush on unpaid leave.

       49.    Comcast never directly addresses the harassment that Bush endured at

work. Instead, Comcast marginalized Bush’s claims as a female sexual assault

survivor; ignored Bush’s pleas for help in dealing with the exacerbation of her PTSD,

anxiety and depression at work; failed to remove Bush from a hostile work environment;

and accused Bush of harassing her coworkers.

       50.    On November 7, 2018, Comcast notifies Bush by letter that her

employment with the company will officially end on November 14, 2018.




                                            9
        Case
         Case2:19-cv-01004-NR
               2:19-cv-01004-NR Document
                                 Document7-2 Filed 08/13/19
                                           1 Filed 11/18/19 Page
                                                            Page 10
                                                                 11 of
                                                                    of 14
                                                                       117




       51.    At all relevant times, Comcast acted by and through their authorized

officers, employees, directors, agents, and representatives acting within the course and

scope of their employment and/or duties with Comcast and in furtherance of Comcast’s

business.

       52.    At all relevant times, Comcast acted as employers of Bush within the

meaning of the statutes that form the basis of this matter.

       53.    At all relevant times, Bush was an employee of Comcast within meaning

of the statutes that form the basis of this matter.

       F.     Bush’s Exhaustion of her Administrative Remedies

       54.    On July 31, 2018, Bush filed a Charge of Discrimination against Comcast

with the EEOC pro se, alleging discriminatory conduct and retaliation by Comcast.

       55.    Bush’s Charge was dual-filed with the Pennsylvania Human Relations

Commission (“PHRC”).

       56.    By letter dated May 14, 2019, the EEOC sent Bush notification of her right

to file a civil action against Comcast.

       57.    Bush has initiated this civil action within 90 days of receiving the EEOC’s

Right to Sue letter.

       58.    In accordance with 43 P.S. § 962(c)(2) of the Pennsylvania Human

Relations Act, Bush is contemporaneously serving a copy of this Complaint on the

PHRC.

       59.    Bush has exhausted her administrative remedies under federal and

Pennsylvania law.




                                             10
        Case
         Case2:19-cv-01004-NR
               2:19-cv-01004-NR Document
                                 Document7-2 Filed 08/13/19
                                           1 Filed 11/18/19 Page
                                                            Page 11
                                                                 12 of
                                                                    of 14
                                                                       117




                                    STATEMENT OF CLAIMS

                                         Count One
                       Violation of the Americans with Disabilities Act
                                      (Bush v. Comcast)

       60.     Bush incorporates by reference the allegations in Paragraphs 1 through

59, as if fully set forth herein.

       61.     At all relevant times, Bush had a “disability” that substantially limited one

or more major life activities and/or had a record of a “disability” and/or was regarded as

“disabled” by Comcast, as defined by and within the meaning of the statutes which form

the basis of this action.

       62.     At all relevant times, Bush was qualified to perform the essential functions

of her job, with or without a reasonable accommodation.

       63.     Comcast fired Bush because of her known disabilities; her perceived

disabilities; and/or due to her record of such impairments.

       64.     Bush made clear to Comcast that the harassment and behavior of her

coworkers triggered her PTSD; exacerbated her PTSD, anxiety, and depression; and,

as a result, directly interfered with her ability to perform her job duties.

       65.     Comcast, however, refused to address the ongoing harassment Bush was

subjected to. Instead, Comcast played favorites while minimizing the legitimacy of

Bush’s claims; ignoring Bush’s pleas for helps; failing to provide Bush with a safe

working environment; and accusing her of harassing her coworkers.

       66.     The acts and omissions by Comcast that are described in this Complaint

constitute unlawful discrimination, failure to accommodate, a hostile work environment,

and retaliation under the ADA.




                                              11
        Case
         Case2:19-cv-01004-NR
               2:19-cv-01004-NR Document
                                 Document7-2 Filed 08/13/19
                                           1 Filed 11/18/19 Page
                                                            Page 12
                                                                 13 of
                                                                    of 14
                                                                       117




       67.     As a direct and proximate result of Comcast’s conduct, Bush has or will

suffer substantial harm, for which Bush seeks general, compensatory, consequential,

and punitive damages.

                                           Count Two
                     Violation of Title VII of the Civil Rights Act of 1964
                                       (Bush v. Comcast)

       68.     Bush incorporates by reference the allegations in Paragraphs 1 through

67, as if fully set forth herein.

       69.     The acts and omissions by Comcast that are described in this Complaint

constitute unlawful discrimination, a hostile work environment, and retaliation under Title

VII.

       70.     Comcast acted willfully and intentionally, and with malice and/or reckless

indifference to Bush’s protected rights.

       71.     As a direct and proximate result of Comcast’s conduct, Bush has or will

suffer substantial harm, for which Bush seeks general, compensatory, consequential,

and punitive damages.

                                         Count Three
                     Violation of the Pennsylvania Human Relations Act
                                       (Bush v. Comcast)

       72.     Bush incorporates by reference the allegations in Paragraphs 1 through

71, as if fully set forth herein.

       73.     The acts and omissions by Comcast that are described in this Complaint

also violate the PHRA, which prohibits retaliation and discrimination on the basis of

disability and gender.




                                              12
       Case
        Case2:19-cv-01004-NR
              2:19-cv-01004-NR Document
                                Document7-2 Filed 08/13/19
                                          1 Filed 11/18/19 Page
                                                           Page 13
                                                                14 of
                                                                   of 14
                                                                      117




       74.    The acts and omissions by Comcast that are described in this Complaint

have caused Bush to suffer extreme mental anguish, emotional distress, and loss of

income.

       75.    As a direct and proximate result of Comcast’s conduct, Bush has or will

suffer substantial harm, for which Bush seeks general, compensatory, and

consequential damages.

                                     Requests for Relief

       Accordingly, Bush requests that this Court enter judgment on her behalf and

enter an order directing the award of other relief, as follows:

       A.     Finding that Comcast violated the ADA;

       B.     Finding that Comcast violated Title VII;

       C.     Finding that Comcast violated the PHRA;

       D.     Awarding Bush back pay, front pay, lost benefits, and other emoluments of

employment and such other relief as is necessary to make her whole;

       E.     Awarding Bush compensatory damages for pain, humiliation, emotional

distress, and damage to reputation;

       F.     Awarding Bush punitive damages under the ADA and Title VII;

       G.     Awarding Bush attorneys’ fees and costs;

       H.     Awarding Bush pre- and post-judgment interest as provided by law; and

       I.     Awarding Bush any other relief to which she is entitled and/or which this

Court deems necessary and proper.



A jury trial is demanded for all claims triable by jury.




                                              13
Case
 Case2:19-cv-01004-NR
       2:19-cv-01004-NR Document
                         Document7-2 Filed 08/13/19
                                   1 Filed 11/18/19 Page
                                                    Page 14
                                                         15 of
                                                            of 14
                                                               117




                             Respectfully submitted,



                             /s/ Sammy Y. Sugiura
                             Sammy Y. Sugiura
                             PA I.D. No. 209942
                             ssugiura@edgarsnyder.com
                             EDGAR SNYDER & ASSOCIATES
                             US STEEL TOWER, 10TH FLOOR
                             600 GRANT STREET
                             PITTSBURGH, PA 15219
                             TELEPHONE: (412) 391-2101
                             FACSIMILE: (412) 391-7032

                             COUNSEL FOR PLAINTIFF




                               14
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 16 of 117




            EXHIBIT B
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 17 of 117
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 18 of 117
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 19 of 117
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 20 of 117
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 21 of 117
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 22 of 117




              Attachment A
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 23 of 117
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 24 of 117
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 25 of 117
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 26 of 117




              Attachment B
             Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 27 of 117




01/24/2017


Prestine Bush
118 Tecumseh Street
Pittsburgh PA              15207




Dear Prestine          :

I am pleased to extend an offer to you to join Comcast in the role of CE1, CUST EX .

We are excited about the prospect of you joining our Company and believe that your skills and experience will
enable you to fit nicely with our team. In your new role, you will report directly to me and will be based at
     Pittsburgh
our office.                                                   01/30/2017
                                          As discussed, I anticipate your start date to be .

<img align="center"
src="/map_images/main/RedCarpet/FormTemplates/Comcast_Offer_Letter_Hourly_External_Regular/New_Offe
r_Letterhead.png" border="0">

January 24, 2017

Prestine Bush
118 Tecumseh Street
Pittsburgh, PA 15207


Dear Prestine:

I am pleased to extend an offer to you to join Comcast in the role of CE1, CUST EXP REP (PRIORITY).

We are excited about the prospect of you joining our Company and believe that your skills and experience will
enable you to fit nicely with our team. In your new role, you will report directly to me and will be based at our
Pittsburgh office. As discussed, I anticipate your start date to be January 30, 2017.

Your starting hourly rate for this non-exempt position will be $14.00/hour, less applicable taxes and withholdings.
Wages generally are reviewed in connection with the performance review process. You will be eligible for your firs
performance/merit review in March 2018, for calendar year 2017.

You will be eligible for a performance bonus for calendar year 2017, based on a target bonus amount 5% of your
eligible earnings, with the payout calculated based on achievement against Company-defined goals, per the
terms of the applicable plan.
             Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 28 of 117


BENEFITS

We are pleased to offer you a comprehensive benefits package, which includes health and group benefits as well
as a very attractive 401(k) match. More detailed information about your benefits and how to enroll will be sent to
your home in the coming weeks. Most benefits will become effective on your 91st day of employment.

If you are planning to add dependents to your health care coverage, you will be required to provide
documentation in order to verify your relationship with the covered dependents, in accordance with applicable law.
Required documentation may include marriage certificate, birth certificate, prior-year federal tax return, or other
types of documents that verify the eligibility of your dependent(s). You may want to start gathering relevant
documents, if they are not currently available. The Dependent Verification Center will follow up with you as
necessary to complete the process.

401(k)

Comcast offers a 401(k) Plan that allows you to contribute from 1% to 50% of your eligible pay to a traditional,
pre-tax 401(k) option, a Roth 401(k) option (after-tax), or a combination of the two. To help you achieve your
retirement goals, after 90 days of service, you will be automatically enrolled in the traditional, pre-tax 401(k) option
at a rate of 3% of your pay, unless you have previously selected a different percentage. You also can opt out of
participation and/or sign up for Roth 401(k) contributions by submitting an election prior to your 90th day of service
(elections may be made after 60 days). The Plan also offers an Annual Increase Program, where, if you remain
automatically enrolled at 3%, your contributions will increase by 1% each year up to a maximum of 10% unless
you take action.

Under the current retirement plan provisions, the Company will match up to 100% of the first 4.5% you contribute,
subject to certain 401(k) plan caps. If you do not make an election from the Plan's available investment funds,
both your contributions (pre- or post-tax Roth) and the Comcast Company matching contributions will be invested
in the Vanguard Target Retirement Trust Select Fund that is most appropriate based on your age. Information on
the Plan, including details on the Plan's investment options, will be sent to you at your home by Fidelity
Investments, our Plan's Administrative Service Provider, on or around your 60th day of employment.


EMPLOYEE STOCK PURCHASE PLAN

You also will receive information on the Employee Stock Purchase Plan (ESPP), which offers the opportunity to
purchase shares of Comcast stock at a 15% discount, subject to certain holding and other restrictions. You will be
eligible to enroll in this Plan during the quarterly enrollment period following the completion of 90 days of
employment (1 year if you are a part-time employee working less than 20 hours).

FINANCIAL SERVICES

You will also be eligible for financial services, such as financial counseling provided by AYCO at no cost to you,
and investment guidance within your 401(k) plan provided by Financial Engines (online advice is at no cost to
you, or there is a fee based managed account service available).

The Company continuously reviews its compensation and benefits programs in an effort to address business
needs. As a result, there may be modifications from time to time to the Company’s compensation and benefits
programs. In the event changes are made, you will be notified in accordance with the Company’s policies and
procedures.

PRE-EMPLOYMENT REQUIREMENTS

As a condition of employment, you will be required to satisfactorily complete a pre-employment drug screening
test, as well as a background check. Please note you will receive an email regarding the drug screen directly from
our partner, eScreen. Upon notification from eScreen you will have two business days to complete the test. Also,
a separate notification will be emailed directly from our background check partner, CARCO. Again, you will have
two business days to complete the required information for CARCO to perform the background check.
             Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 29 of 117




COMCAST SOLUTIONS

Comcast has a dispute resolution program for its employees, known as Comcast Solutions, which provides a
three-step process (facilitation, mediation and binding arbitration) for resolving a variety of workplace legal issues
should there be any that arise between you and the Company during or after your employment. A brochure with
information and directions on how to obtain additional information related to the program is being provided to you
along with this offer letter. Please review this information carefully, as the program affects the legal rights of both
you and the Company (including a waiver of the right to bring a civil action in federal or state court or before a civil
judge or jury, as well as a waiver of the right to bring or participate in a class action, collective action or
representative action). If you cannot locate the brochure, have any questions or need additional information
regarding Comcast Solutions, please call, toll free, 855-838-4180, or email to
Comcast_Solutions@cable.comcast.com. By accepting this offer of employment with the Company and signing
below, you acknowledge that you understand the terms of the Comcast Solutions program and also acknowledge
that both you and the Company agree to participate in and be bound by the terms of the Comcast Solutions
program.

It should be noted that the above description of your wage, job title, and benefits information in this letter is not
intended to create a contract for a specific term of employment; your employment with Comcast is at-will, which
means that either party may terminate the employment relationship at any time, for any reason not prohibited by
law. Nothing in this offer letter (or in any prior written or oral communications between you and the Company),
with the exception of the Comcast Solutions obligations set forth above, is intended to create a legally enforceable
agreement or promise.

It should be noted that the above description of your wage, job title, benefits and other information in this letter is
not intended to create a contract for a specific term of employment or any other legally enforceable agreement or
promise, and that your employment with Comcast is at will, subject to the terms of the applicable collective
bargaining agreement. Further, any oral or written promises or commitments made during the pre-hire process
are not valid unless contained in this offer letter.

Finally, you represent that your employment with Comcast does not breach, or otherwise violate or contravene,
the terms of any employment or other agreement or policy to which you are a party or otherwise bound, such as a
non-compete agreement with a current or previous employer. You understand and acknowledge that any
misrepresentation by you during the prehire process or thereafter may result in the rescission of this offer or
termination of employment, or other appropriate action.

If you are in agreement with the terms contained herein, please electronically sign your name, select “I
Accept”, and then click “Save and Complete” below letter no later than
                                                                                  2017-01-26 . If you have any
questions regarding the offer letter, you may contact Jason
                                                      at
                                                                 Pagano                   JASON_PAGANO@CAB

I look forward to your acceptance and to working with you in a very exciting and challenging environment.
             Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 30 of 117



Sincerely,

On Behalf of Amy Liguori-Beeler




              ,$FFHSW

             ,'HFOLQH




ADDITIONAL OFFER DETAILS:




           Prestine Bush (Electronically Signed)
Accepted: _______________________________________

             Prestine Bush

Date: _______________________________________
       01/24/2017


REQ ID:   148944




prestineb@yahoo.com [January 24, 2017 23:29:13-0500],
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 31 of 117




              Attachment C
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 32 of 117
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 33 of 117




              Attachment D
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 34 of 117




    COMCAST SOLUTIONS



    A channel
    for effectively
    resolving
    workplace
    legal issues
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 35 of 117




    Introducing
    Comcast
    Solutions
    Comcast is committed to creating a positive and
    productive work environment for everyone—where,
    true to our Credo, we act with the highest standards of
    honesty, fairness, integrity and respect for one another.

    Comcast provides a number of avenues for addressing
    workplace issues—through our Open Door policy and
    Comcast Listens channels. These include speaking
    with your supervisor, human resources, another
    local leader, a Comcast Listens representative,
    or by contacting the hotline or web portal.

    While most concerns can be resolved quickly and
    effectively through these channels, occasionally legal
    issues arise that are better suited for a more formal
    dispute resolution process. To address concerns of a legal
    nature affecting your employment, Comcast provides
    an additional resource for you called Comcast Solutions.
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 36 of 117

    COMCAST SOLUTIONS


    Three steps to resolve
    workplace legal issues
    Comcast Solutions is a three-tiered program that is designed
    to address many types of workplace legal disputes that would
    otherwise be heard in a court of law. Examples of the types
    of claims that Comcast Solutions is designed to address
    include claims for back pay, commissions or failure to pay
    overtime, claims for discrimination based on race, gender,
    age, religion, disability or any other protected class, and
    claims for sexual or other types of unlawful harassment.




       Comcast Solutions offers three steps
       for resolving these types of claims:



         1   Review/Facilitation
             which involves an internal review of the claim at
             the Corporate Headquarters or Divisional level



        2    Mediation
             which involves a formal settlement/mediation
             conference with a neutral outside, professional mediator



        3    Binding Arbitration
             which involves a formal arbitration hearing that proceeds in
             many ways like a trial, where witnesses and evidence may
             be presented before a neutral outside, professional arbitrator



                                                                              2
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 37 of 117



    Features of
    Comcast Solutions
    Employment-related lawsuits handled through the court
    system are almost always disruptive, time-consuming, and
    costly for everyone involved. We would much rather hear
    about and resolve any legal issues that may arise right
    away—to help ensure our employees’ time and company
    resources are used productively in ways that benefit all
    Comcasters. That’s why we created Comcast Solutions. Here
    are some of the benefits that Comcast Solutions offers:


    It’s fair, impartial and effective
    Comcast Solutions offers you more than one opportunity to have your legal
    issues heard by an outside, impartial third-party—someone who is not affiliated
    with Comcast, who can consider your claims objectively. Professional mediators
    and arbitrators are often former judges, experienced attorneys or trained
    professionals. They are not on either side of a dispute, but act like a neutral
    umpire between the parties.

    In the first two steps of the Comcast Solutions process—Review/Facilitation and
    Mediation—you decide whether to accept the outcome at that phase or move
    on to the next one. In the final step, an arbitrator will have the authority to award
    full damages, attorney’s fees and other types of relief. Both the company and
    you will be bound by the arbitrator’s final decision.

    It’s less expensive
    There are no filing fees (or other charges) to you under Steps 1 and 2 of the
    Comcast Solutions process, as there would be if you filed a case in a court
    of law. If your legal claim proceeds to Step 3 arbitration, you pay only a small
    portion of the total arbitration fee ($150), which is reimbursed back to you if
    you are successful in any of your claims. Importantly, at the arbitration phase,
    Comcast will pay up to $1500 to cover the cost of your attorney’s fees (which
    payment you will receive even if you are ultimately unsuccessful on your claims,
    provided the arbitrator does not determine that your claims were frivolous). You
    also may be able to receive payment for all of your attorney’s fees, depending


    3
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 38 of 117




       on the outcome of the case and the decision by the arbitrator. In addition,
       Comcast employees who have to miss work at Comcast to attend a mediation
       or arbitration under the program will be eligible to receive pay for the days spent
       at the mediation or arbitration, at their regular (or ABBR) pay rate, without using
       up their paid time off.

       It’s faster
       Cases that are brought in a court of law sometimes can take years to reach
       a final resolution, especially if there are extensive motions or lengthy appeals.
       There are timing guidelines at each step of the Comcast Solutions process
       to provide parties with adequate time to exchange information and obtain
       discovery, but also to ensure that you obtain the relief you are seeking in
       a timely fashion.

       It encourages an early, cooperative resolution
       Cases that are filed in court often ultimately end up being resolved by
       a settlement between the parties, sometimes after months or years of
       motion filings and expensive litigation practice. Comcast Solutions moves
       communications about possible settlement/resolution to early in the process,
       potentially saving you and the company time, expense, and attorney’s fees.

       It’s confidential
       Court cases are generally public in nature—something that your neighbors,
       friends and others can read about. Claims brought under the Comcast Solutions
       program will be kept confidential by the company and the dispute resolution
       organization handling the claims, to the extent practicable, given the need to
       review and mediate/arbitrate the claims. This means that Comcast will involve
       only those with a business need to know.

       It’s covered by the company’s anti-retaliation policy
       Comcast strongly prohibits retaliation against any employee who brings a claim
       under the Comcast Solutions program.




                                                                                           4
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 39 of 117


    You choose
    how to proceed
    There are two options for raising workplace
    legal issues:
    • Start with Comcast Listens, or
    • Go straight to Step 1 of Comcast Solutions.




        COMCAST LISTENS
        Any workplace or integrity issue (including
        non-legal issues)
        • Can be anonymous
        • Certain integrity issues must be reported



        Open Door/Comcast Listens
        You can raise any workplace or integrity issue to:

        1. your supervisor, local manager, or HR;
        2. your Comcast Listens representative; or                    INTERNAL
        3. through the Comcast Listens helpline or web portal.        RESOURCE

        Claims raised through the Comcast Listens helpline/website
        can be made on an anonymous basis. All claims raised will
        be promptly investigated internally and, where appropriate,
        action will be taken.




    5
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 40 of 117

            COMCAST SOLUTIONS
            Claims of a legal nature affecting your employment
            • Not anonymous
            • You can be represented by an attorney, if you prefer



               1      Review/Facilitation
                      Your claim will be reviewed by a Comcast Solutions
                      Lead to determine if it is a covered legal claim. If it is,       INTERNAL
                      the Comcast Solutions Lead will work with both you                RESOURCE
                      and company representatives in an attempt to work
                      out a mutually satisfactory resolution to the issue. If
                      you are not satisfied with the proposed resolution,
                      you can decide to proceed to the next step.




              2       Mediation
                      If your issue is not resolved through review/facilitation,
                      you may request that the claim proceed to a professional,
                      external dispute resolution organization for mediation.
                      A mediation/settlement conference will be held in an
                      attempt to reach a mutually satisfactory resolution. It is
                      not required, but you may bring an attorney at your own
                      cost. If you are not satisfied with the mediation result,
                      you can decide to proceed to the next step.                       EXTERNAL
                                                                                        RESOURCES
                                                                                        Dispute
                                                                                        Resolution


              3
                                                                                        Organization

                      Arbitration
                      If mediation is unsuccessful, you may request an
                      arbitration hearing on your claims, similar to a court
                      proceeding, but decided by an independent arbitrator
                      who is approved by the American Arbitration Association
                      or JAMS,1 and is not an employee of Comcast. Again,
                      you can be represented by an attorney at this phase (and
                      Comcast will give you up to $1500 towards attorney’s
                      fees). The arbitrator will review evidence and listen to
                      witnesses before rendering an opinion, which will be final
                      and binding on you and on the company.

    1
        JAMS stands for the Judicial Arbitration and Mediation Services organization.

                                                                                                       6
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 41 of 117




    7
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 42 of 117


    Important information
    about Comcast Solutions
    By accepting employment with Comcast, you are agreeing that you and the
    company will be bound by the Comcast Solutions program for covered legal
    claims. Upon returning your signed offer to the company, you will be automatically
    enrolled in Comcast Solutions.
    We strongly urge you to read the Comcast Solutions Guide, DRO rules and FAQs
    to ensure you fully understand the Comcast Solutions program prior to accepting
    employment with the company.
    If you have any questions regarding the scope or effect of the Comcast Solutions
    program (including any questions prior to deciding to accept an offer of
    employment), you may submit them by:
    • email to Comcast_Solutions@cable.comcast.com,
    • regular mail to Comcast Solutions Administrator, c/o Comcast,
      1701 JFK Blvd, 34th Floor, Philadelphia, PA 19103, or
    • phone (toll free) to 855-838-4180.
    You may also visit the DRO websites located at www.jamsadr.com and
    www.adr.org for more information on mediation and arbitration.




         To participate in the Comcast Solutions program, both you and
         the company waive the right to a civil action or a jury trial for any
         covered claims. You also waive the right to bring or participate
         in a class action or in a collective or representative action on
         covered legal claims, to the fullest extent permitted by law. All
         covered legal claims will be handled through the three-step
         Comcast Solutions process; both you and the company will
         be bound by the final decision of the arbitrator.




    Comcast cares about you—and any time you have a problem at work, it matters.
    You deserve respect, attention, and a clear, neutral process to help resolve
    your problems—quickly and fairly. Comcast Solutions is here to do just that.




                                                                                         8
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 43 of 117


    FAQ
    Q: What is the difference between Comcast Listens and Comcast Solutions?
    A: Comcast Listens is available for all kinds of workplace or integrity issues, big or
    small, legal and non-legal. Comcast Solutions is only for certain claims of a legal nature
    affecting your employment, such as allegations of unlawful discrimination or harassment
    based on a protected category, wage and hour claims, compensation claims, FMLA
    and other leave of absence claims.

    Q: Will all legal claims be covered by Comcast Solutions?
    A: No. Certain kinds of legal claims, including claims for worker’s compensation
    benefits, unemployment compensation benefits, claims brought under the Employee
    Retirement Income Security Act (“ERISA”) for a company-sponsored benefit plan,
    claims under the National Labor Relations Act (“NLRA”) and claims excluded from
    mandatory arbitration by law will not be handled through Comcast Solutions.

    Q: What happens if I submit a claim to Comcast Solutions that is not eligible
    for the program?
    A: If you raise an issue that is not a legal claim or is an excluded legal claim (such as
    a claim for worker’s compensation benefits), you will be informed of this—and directed
    to raise the claim in an appropriate forum. You also will be given the chance to amend
    your Comcast Solutions claim to state a covered legal claim, if applicable. Certain claims
    that are not legal in nature may be referred, after discussion with you, to the Comcast
    Listens Program for resolution, if appropriate.

    Q: By participating in Comcast Solutions, do I waive my right to go to the EEOC,
    NLRB, other federal/state/local agencies, and/or to court?
    A: Comcast Solutions does not affect your right to go to the EEOC, NLRB or any
    federal, state or local agency. You will still be able to do so. By participating in Comcast
    Solutions, however, both you and the company are waiving the right to have covered
    legal claims heard by a judge or jury in a court of law or equity.

    Q: What is the difference between Mediation and Arbitration?
    A: Mediation is a process where an external, professional mediator tries to get both
    sides of a dispute (in this case, an employee and the company) to reach a mutually
    acceptable resolution to the claims. The mediator does this by reviewing the facts
    and talking to both sides, together and separately, to reach a solution. Arbitration, in
    contrast, is like a mini-trial. An external, professional arbitrator acts as a judge and
    listens to evidence presented by both sides, including witness testimony, before making
    a final decision. “Binding” arbitration means both you and the company are bound by
    the arbitrator’s decision.




    9
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 44 of 117


    Q: What is the Dispute Resolution Organization (DRO)?
    A: A DRO is an outside independent entity that offers mediation and arbitration services
    to help resolve disputes outside of the court system. Comcast utilizes the American
    Arbitration Association (AAA) and Judicial Arbitration and Mediation Services (JAMS),
    both well-known DROs, as part of the Comcast Solutions program. Employees working
    in California, Colorado, Connecticut, Delaware, Florida, Georgia, Illinois, Maryland,
    Massachusetts, Minnesota, New Hampshire, New Jersey, New York, Pennsylvania,
    Rhode Island, Vermont, Virginia and Washington will be covered by JAMS; all others
    will be covered by AAA. You are encouraged to learn more about these DROs by
    contacting the Comcast Solutions team or reviewing the DRO websites.

    Q: Do I have to go through Comcast Listens before filing a claim with
    Comcast Solutions?
    A: No. While we strongly encourage participation in our open door/Comcast Listens
    process, this is not a required first step.

    Q: Do I have to have an attorney to participate in Comcast Solutions?
    A: No. You may have an attorney represent you throughout the Comcast Solutions
    process, but this is not required.

    Q: Are there time limits on when I can bring my claims?
    A: Yes. As in a court of law, there are time limits (or “statutes of limitations”) for bringing
    legal claims. You should consult with a legal advisor to determine the timeliness of
    claims. The timeliness of your claim will be determined by the date it is first submitted
    to the Comcast Solutions team.

    Q: How do I get copies of Comcast Solutions materials?
    A: You can get them by contacting the Comcast Solutions Administrator at
    Comcast_Solutions@cable.comcast.com or toll-free at 855-838-4180.




                                                                                                  10
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 45 of 117




   Where can I get
   more information?

   1      Speak to a Comcast Solutions representative
          (toll-free) at 855-838-4180.



   2      Email the Comcast Solutions team with questions,
          at Comcast_Solutions@cable.comcast.com.




   COM398-121014
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 46 of 117




              Attachment E
         Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 47 of 117




Comcast Solutions
Early Dispute Resolution Program


Program Guide
At Comcast, one of our goals is to create a positive and productive work environment for everyone –
where, true to our Credo, we act with the highest standards of honesty, fairness, integrity and respect for
one another. Our commitment to achieve this goal includes providing our employees with multiple
avenues in which to voice any workplace concerns that may arise. If you have something on your mind,
we want you to speak up. Although it is our belief that our Open Door policy will resolve most concerns
quickly and effectively, we recognize that occasionally issues may arise that are better handled through a
more formal dispute resolution process.

To address these concerns, Comcast has developed Comcast Solutions (“Comcast Solutions” or
“Program”). The goal of Comcast Solutions is to provide a process through which claims can be raised
and resolved in a prompt, efficient and appropriate manner. The following terms and conditions apply to
Comcast Solutions. If you have any questions regarding any aspect of the Program, you may submit
your question by email (at Comcast_Solutions@cable.comcast.com) or by calling (toll free) at 1-855-838-
4180. Please also refer to the Comcast Solutions Frequently Asked Questions Brochure (“FAQ
Brochure”).

1. Who is covered by the Program?

   Regular full-time and part-time employees of Comcast Corporation and Comcast Cable (as well as
   any subsidiaries and/or affiliates that adopt the Program, which affiliates or subsidiaries shall not
   include NBCUniversal) (collectively, “Company”) are eligible to participate in Comcast Solutions
   (“Eligible Employees”), provided, however, that any employee who is covered by either an authorized
   employment agreement or an authorized collective bargaining agreement with the Company will not be
   considered an Eligible Employee for the Comcast Solutions Program unless the employment
   agreement or collective bargaining agreement specifically references the employee’s participation in the
   Comcast Solutions Program.

   An Eligible Employee will become a participant in the Comcast Solutions Program as follows:

    (a) Eligible Employees of Comcast Corporation and/or Comcast Cable who were then currently
        employed (“Current Employees”) as of the date that Comcast Solutions was rolled out in their
        particular region or business unit (which roll outs occurred during the time period between November
        2012 and February 2014) were notified of their eligibility to participate in the Program and the
        terms and conditions applicable to the Program. S u c h Current Employees were then given the
        option to decide whether they wanted to participate in the Program or not. Current Employees
        who decided not to participate in the Program were directed to complete a Program “Opt Out”
        Notice and return it to the Company within a designated opt out period, which period covered at
        least thirty (30) calendar days after notice was given (“Opt Out Period”). Current Employees who
        did not opt out of Comcast Solutions during the designated Opt Out Period were enrolled in and
        covered by the Comcast Solutions Program and a r e considered “Participating Employees” in the
        Program.

    (b) Eligible Employees who were not Current Employees at the time of Program roll out and who were
        subsequently hired or rehired by Comcast Corporation and/or Comcast Cable after the initial roll out
                                                      1
       Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 48 of 117



       period are to be informed during the offer letter/new hire process that participation in the Program
       is a condition of their employment with the Company. Upon accepting employment with the
       Company, such employees are enrolled in and covered by the Comcast Solutions Program and
       will be considered “Participating Employees” in the Program.

   (c) Eligible Employees who are employed by (or who later become employed by) an affiliate of
       Comcast Corporation which adopts the Comcast Solutions program (and/or who become
       employees of Comcast Corporation, Comcast Cable or a participating affiliate as the result of a
       merger, acquisition, asset purchase, joint venture or related transaction (collectively,
       “Transaction”)) will participate in the Program in accordance with the terms and procedures to be
       determined and communicated by the Company (or affiliate) at the time of Program rollout for the
       affected affiliate (and/or, in the case of a Transaction, at or around the time such individuals
       become employed by the Company or a participating affiliate as result of the Transaction).

  In the event a state/locality where an Eligible Employee works enacts a law which prescribes different
  requirements and/or restrictions on an employee’s participation in a mandatory arbitration program
  such as Comcast Solutions, the Company may adopt such procedures and/or provisions related to
  employee participation in the Program for individuals in the affected state/locality, as appropriate, in
  order to ensure compliance with applicable state/local laws.

  Individuals who become “Participating Employees” in the Program will continue to participate in
  Comcast Solutions throughout their employment with the Company and following their termination
  from employment for any reason, whether by resignation or discharge. Both the Participating
  Employee and the Company will be bound by the terms of Comcast Solutions Program for any
  Covered Claims that may arise between them.

2. What Claims are covered by the Program?

  Claims that are covered under Comcast Solutions (“Claims” or “Covered Claims”) include any claims
  (other than the excluded claims identified below) raised between a Participating Employee and the
  Company, or the Company’s subsidiaries, affiliates, predecessors, and successor corporations and
  business entities (“Company Entities”), and their officers, directors, employees, and agents, that
  involve an alleged violation of law (including alleged violations of any federal, state or local statute,
  regulation or common law), where such alleged violation relates to or arises from the employment
  relationship. Covered Claims include claims related to or arising from any aspect of the employment
  relationship, including, without limitation, recruiting and hiring, compensation, terms and conditions of
  employment, and the termination of the employment relationship. Examples of Covered Claims
  include, without limitation, the following:

           Unlawful discrimination or harassment on the basis of race, gender, age, disability, religion,
            pregnancy, national origin or any other category or characteristic protected by federal, state
            or local law;

           Unlawful failure to accommodate based on disability, religion or any other category or
            characteristic requiring accommodation under federal, state or local law;

           Violation of federal, state or local wage and hour laws or regulations, including, without
            limitation, failure to pay minimum wages, overtime pay, violations of recordkeeping rules
            and/or improper exempt/non-exempt classification;



                                                     2
     Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 49 of 117



        Violation of state or local wage payment laws, including without limitation, failure to pay
         amounts owed (including, without limitation, wages, salary, bonuses, incentives and
         commissions, to the extent covered by such laws) and/or unlawful deductions from pay;

        Violation of federal, state or local leave laws, including without limitation, violations of the
         Family and Medical Leave Act (“FMLA”) and Uniformed Services Employment and
         Reemployment Rights Act (“USERRA”);

        Unlawful retaliation for past legally protected activity (i.e., whistleblower claims) to the extent
         such retaliation is prohibited under federal, state or local law; and

        Breach of contract claims and tort claims, including tortious interference with contract, fraud,
         fraud in the inducement, negligence and/or any kind of unlawful tortious conduct prohibited
         under applicable federal, state or local law.

Legal claims that are excluded from the Comcast Solutions program are the following:

        Unemployment compensation claims under applicable state/local laws;

        Claims for workers’ compensation benefits (or retaliation for filing a claim for worker’s
         compensation benefits) under applicable state/local laws;

        Claims for health and welfare benefits or pension benefits under a Company-sponsored
         benefit plan covered by the Employee Retirement Income Security Act (“ERISA”);

        Claims under the National Labor Relations Act (“NLRA”) or under the terms of a collective
         bargaining agreement;

        Claims under the federal False Claims Act or federal procurement laws; and

        Any claim that is expressly precluded from arbitration by a federal statute or federal
         regulation.

No Covered Claims between the Participating Employee and the Company may be brought, pursued
or litigated, by either the Company or the Participating Employee, in a federal, state or local court of
law or equity. By participating in this Program, the Company and Participating Employees
specifically agree that, to the maximum extent allowed by governing law, they: (a) waive the right to
bring any Covered Claim(s) in a court of law or equity; (b) waive the right to have Covered Claims
heard by a court, judge or jury; and (c) waive the right to bring or pursue Covered Claims as a
representative or member of a class, collective, or representative action (whether opt-in, opt-out, or
otherwise). All Covered Claims may only be pursued through Comcast Solutions on an individualized
basis.

Notwithstanding anything contained herein, both parties shall have the right to seek a temporary
restraining order, preliminary injunction or a similar form of equitable injunction or relief in a court of
law or equity, provided that such relief is sought in aid of arbitration and/or for the maintenance of the
status quo pending arbitration.




                                                    3
        Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 50 of 117



3. Does my participation in Comcast Solutions mean that I cannot submit a charge or claim
   with the Equal Employment Opportunity Commission (“EEOC”), Department of Labor
   (“DOL”), National Labor Relations Board (“NLRB”) and/or any other state, local or
   federal agency?

   No. Nothing in Comcast Solutions is intended to interfere with the rights of Participating Employees
   or the Company to seek redress through filing charges or claims with any state, local or federal
   agencies or law enforcement authorities. Participating Employees may file a charge or claim,
   participate as a witness and/or submit information with or to such government agencies or entities. If a
   Participating Employee’s Covered Claim is not resolved through or by the federal, state, or local
   agency, then (assuming he/she wishes to further pursue the claim) he/she must submit the Covered Claim to
   individual arbitration in accordance with the Comcast Solutions Program, except for claims within the
   jurisdiction of the NLRB or where such claims are expressly precluded from arbitration by a federal,
   state or local statute or regulation.

   Because we believe Comcast Solutions may be beneficial in resolving disputes between a
   Participating Employee and the Company, either party may request that a governmental agency or
   authority defer processing of a particular charge or claim pending the outcome/resolution of the
   Comcast Solutions process. It will, however, be the governmental agency’s/authority’s decision as to
   the sequencing of processing and/or deferment of processing on such charges or claims pending the
   outcome of Comcast Solutions.

4. How do I submit a Claim to Comcast Solutions?

   Prior to submitting a Claim to the Comcast Solutions program, Participating Employees are
   encouraged to address their concerns through the Company’s Open Door policy, including by voicing
   their concerns to their direct supervisor, other local or senior managers, local or division human
   resource representatives and/or through the Comcast Listens Program. While participation in the
   Open Door process is strongly encouraged, it is not a mandatory step prior to initiating a Comcast
   Solutions Claim.

   In order to initiate a Comcast Solutions Claim, the Participating Employee or the Company (“Initiating
   Party”) may submit a Comcast Solutions Initial Filing Form (“Initial Form”). All Comcast Solutions
   forms are available on-line, through the Policies & Guidelines page of ComcastNow. Forms also may
   be obtained by emailing Comcast_Solutions@cable.comcast.com, calling the Comcast Solutions team at 1-
   855-838-4180 (toll free), calling the Employee Service Center (“ESC”) at 1-877-909-4748, or asking a
   local Human Resources representative.

   In completing the Initial Form, the Initiating Party is asked to identify, to the best of their ability, the
   type of Claim(s) being asserted, including identifying the specific legal basis (or bases) for the Claim.
   The Initiating Party is also asked to provide a brief factual description of the circumstances giving rise
   to the Claim. The Initiating Party is not required to fill out the Initial Form, however, and is permitted to
   submit an alternative document outlining the specific legal claims being raised to the Comcast
   Solutions administrator (which may also be in the form of a formal complaint, agency charge or
   otherwise) in lieu of completing the Initial Form. While the Initial Form provides spaces to include
   information regarding relevant documents, events and witnesses which may be helpful for facilitation,
   an Initiating Party may decline to provide this information during the Facilitation phase, provided that
   the Initiating Party has identified the specific legal claims being pursued.

   The Initial Form serves generally as a statement of the Initiating Party’s Claims. The Initial Form
   (and/or any documents submitted in lieu of the Initial Form) may be shared with counsel for the
                                                       4
          Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 51 of 117



    opposing party and also may be submitted to the applicable Dispute Resolution Organization (and/or
    the selected mediator or arbitrator) as part of mediation and/or arbitration process in Steps 2 and 3
    below. A mediator and/or arbitrator may request a more formal statement of Claims, to the extent
    required in accordance with the applicable Dispute Resolution Organization’s rules and procedures.

    Once completed, the Initial Form (or statement of claims document submitted in lieu of the Initial Form)
                                                                                                            th
    must be submitted by mail (to Comcast Solutions Program, c/o Comcast, 1701 JFK Blvd., 34 Floor,
    Philadelphia, PA 19103) or by email (to Comcast_Solutions@cable.comcast.com). The date that the
    Comcast Solutions Program receives the Initial Form will become the official Claim Date and may be
    used to determine the timeliness of the Initiating Party’s filing of the Claim, under applicable laws. (For
    a brief description of “statutes of limitations” and timeliness requirements for filing claims, please
    consult the Comcast Solutions FAQ Brochure. In all circumstances, however, it is important for
    employees to consult with a legal advisor/attorney regarding the timeliness of claims.)

5. What happens after I submit a Claim to Comcast Solutions?

    The Comcast Solutions Program process consists of three steps:




The Comcast Solutions program involves a three-step process. The first two steps of the Comcast
Solutions process, however, are not a mandatory prerequisite before moving to arbitration. Either party
may request to skip Step 1 and/or Step 2 of the process and proceed directly to the next step. In the typical three-
step process, if Claims raised by the Initiating Party are not resolved in Step 1 of the Comcast Solutions
process, the matter may then proceed to Step 2 (or directly to Step 3, if either party so requests).


                                                           5
         Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 52 of 117



Similarly, if the issues raised by the Initiating Party are not resolved in Step 2 of the process, the matter
may next proceed to Step 3.


Step 1: Review/Facilitation
During the Review/Facilitation phase of the Comcast Solutions process, a Comcast Solutions Lead is
assigned to review the Initial Form submitted by the Initiating Party in order to determine if a Covered
Claim has been asserted. If the Comcast Solutions Lead believes that no Covered Claim h a s been
asserted (for example, if the claim does not appear to assert a legal claim or if the claim is an excluded
legal claim, such as a claim for worker’s compensation benefits), the Initiating Party will be informed of
this determination and given the opportunity to submit a revised Form within ninety (90) calendar days
(while preserving the initial filing date for timeliness purposes). If the Initiating Party chooses not to
submit a revised Form, any issues raised in the Initial Form that are not considered Covered Claims
under Comcast Solutions may be referred to the Comcast Listens program for review/investigation, if
appropriate. Should the Initiating Party disagree with the Comcast Solutions Lead’s assessment that a
claim is not a Covered Claim, the Initiating Party may escalate the disputed claim or claims immediately to a
neutral arbitrator (chosen through the applicable Dispute Resolution Organization rules, as described in
Step 3 below) who shall determine whether any or all of the asserted claim(s) qualify as Covered Claims
to be considered under the Comcast Solutions Program.

If a determination is made that the Initial Form asserts a Covered Claim (or Covered Claims), the
Comcast Solutions Lead may review any documents submitted along with the Initial Form, as well as the
results from any past investigation into the claim by Human Resources, Comcast Listens or other
investigators. As part of this review process, the Comcast Solutions Lead may (but is not required to)
contact witnesses, request additional information from the Participating Employee and/or Company
representatives, and/or request that a formal investigation be conducted. The review process is intended
to help facilitate an understanding and resolution of the Claim, but either Party may decline to participate
in this process.

After reviewing the Claim, the Comcast Solutions Lead will attempt to resolve the complaint internally, by
working with both the Participating Employee and Company representatives in an attempt to reach a
resolution of the issues raised, without the need to proceed to outside Mediation. Any deliberations by the
Comcast Solutions Lead and communications to or from the Comcast Solutions Lead (whether with the
Participating Employee, Company representatives and/or other witnesses) during the Review/Facilitation
process will be considered part of confidential settlement discussions and will be kept confidential, to the extent
possible (given, of course, the need to review, investigate and/or facilitate the Claims), and all such
communications and deliberations will be deemed inadmissible and not subject to discovery by either
party in any future (e.g., Step 2 or Step 3) proceedings.

If a resolution is not reached during the Review/Facilitation phase, the Participating Employee and
Company will be notified by the Comcast Solutions Lead that Facilitation has failed. Once the
Review/Facilitation phase is completed, the Initiating Party will then have up to one hundred eighty (180)
calendar days to initiate Step 2 (Mediation) or ask to skip to Step 3 (Arbitration), by filing a Mediation
Request Form or Arbitration Request Form with the Comcast Solutions Lead. If the Initiating Party does
not request Mediation or Arbitration within 180 calendar days, the Claim(s) set forth in the Initial Form will
be considered closed and resolved. (Any subsequent challenges to such closure may be submitted to a
neutral arbitrator, selected through the DRO, as outlined in Step 3 below.)

An employee may (but is not required to) have an attorney represent him/her (at his/her own cost) during
Step 1 in the Comcast Solutions process.
                                                         6
           Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 53 of 117




Step 2: Mediation
If Step 2 (Mediation) is requested by the Initiating Party, the Comcast Solutions Lead will work with the
Participating Employee and Company representatives to schedule a one-day mediation session to be
conducted with an outside, professional dispute resolution organization (“DRO”), such as the American
Arbitration Association (“AAA”) or JAMS (Judicial Arbitration and Mediation Services), under the rules and
                                                                         1
mediator selection procedures propounded by such DRO. The Comcast Solutions Lead will attempt to
schedule the mediation within 90 days of the initial request for Mediation, at a location which is as
convenient to the Participating Employee’s work location (or former work location) as practicable, subject to
the availability of DRO mediators and mediation facilities in the local area.

Provided the Participating Employee is employed with the Company at the time of the Mediation and would
otherwise be scheduled to work on the day of the Mediation, he/she will be excused from work and will
receive his/her regular pay for the scheduled day of Mediation, without being required to use his/her
available Paid Time Off (“PTO”). (For ABBR-eligible commissioned employees, regular pay will be
calculated at the daily ABBR rate).

Both the Participating Employee and the Company may be (but are not required to be) represented by
attorneys at the Mediation, at their own cost. (The Company’s attorney may be, but is not required to be,
an employee of the Company.) There will be no formal “discovery” as part of a Step 2 Mediation,
although the Participating Employee will be entitled to review his/her personnel file prior to the Mediation.
Both parties also will be entitled to review the Initial Form (including any attached documents).

Both parties may provide a mediation statement to the Mediator prior to Mediation, if requested by the
Mediator; a suggested length for the mediation statement (and rules regarding exchange of statements) will
be determined by the selected Mediator. The Participating Employee, Company representatives and/or
their respective attorneys may attend the mediation. The Company will cover the full costs of Mediation
(unless the Participating Employee requests otherwise). The Mediator will not be told by the Company
that the Company is covering the full mediation costs. If the Mediation fails to reach a resolution, all
communications made during the Mediation process will be deemed confidential and inadmissible
settlement discussions and will not be subject to discovery in any future Step 3 (Arbitration) proceedings.
Any resolution that is reached during the Mediation phase will be memorialized in a formal, signed
settlement/resolution agreement between the parties (which agreement will address how the confidentiality
of the proceedings and/or the agreed upon resolution will be handled).

If Step 2 (Mediation) fails to yield a resolution of the Claim(s), the Initiating Party will have up to one
hundred eighty (180) calendar days to initiate Step 3 (Arbitration) by filing an Arbitration Request Form with
the Comcast Solutions Lead. If the Initiating Party does not request Arbitration within 180 calendar days,
the Claim(s) set forth in the Initial Form will be considered closed and resolved. (Any subsequent
challenges to such closure may be submitted to a neutral arbitrator, selected through the DRO, as
outlined in Step 3 below.)

1         Participating Employees may obtain a d d i t i o n a l information on which DRO has been designated to handle
proceedings in the Participating Employee’s geographic area, as well as the particular DRO’s rules governing mediation and/or
arbitration proceedings, by requesting the information from Comcast_Solutions@cable.comcast.com or by accessing the
Comcast Solutions Dispute Resolution Organization Map through the Policies & Guidelines page of ComcastNow. Participants that
work (or previously worked) in California, Colorado, Connecticut, Delaware, Florida, Georgia, Illinois, Maryland, Massachusetts,
Minnesota, New Hampshire, New Jersey, New York, Pennsylvania, Rhode Island, Vermont, Virginia, Washington D.C., and
Washington state will be covered by JAMS; information on JAMS rules and procedures is available on ComcastNow and at
www.jamsadr.com. Participants working in all other states will be covered by the American Arbitration Association (“AAA”); information
on AAA rules and procedures is available on ComcastNow and at www.adr.org. The Comcast Solutions program does not apply to
employees working outside of the United States.

                                                                   7
         Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 54 of 117




Step 3: Final, Binding Arbitration
If Step 3 (Arbitration) is requested by the Initiating Party, the Comcast Solutions Lead will work with the
Initiating Party to submit a request for arbitration (to be conducted by a single Arbitrator) through the
applicable DRO (as defined in Footnote 1 above), under the employment claim rules/procedures
propounded by the DRO. (Copies of these rules/procedures are available on the Company intranet
website, by contacting the Comcast Solutions Team toll-free at 1-855-838-4180, by emailing
Comcast_Solutions@cable.comcast.com, or by visiting www.jamsadr.org or www.adr.org, respectively.)
Once this arbitration request is initiated, an Arbitrator will be mutually selected by the parties in
accordance with the DRO’s rules. The Comcast Solutions Lead will request that the arbitration be held as
soon as possible after the initial request, at a location that is as convenient to the employee’s work
location (or former work location) as practicable, subject to the availability of DRO arbitrators and
arbitration facilities in the local area (and after providing sufficient time for discovery).

Provided the Participating Employee is employed with the Company at the time of the arbitration and
would otherwise be scheduled to work on the day(s) of the arbitration, he/she will be excused for his/her
absences on the scheduled arbitration days and also will receive his/her regular pay for his/her attendance
during the scheduled arbitration hearing days, without having to use his/her available PTO. (For ABBR-
eligible commissioned employees, regular pay will be calculated at the daily ABBR rate).

The Participating Employee and the Company may be represented by attorneys at the arbitration, at their
own cost (subject to the provisions below). (The Company’s attorney may be, but is not required to be,
an employee of the Company.) Consistent with the employment arbitration rules of the particular DRO,
the Arbitrator has the discretion to order such discovery, by way of deposition, interrogatory, document
production, or otherwise, as the Arbitrator considers to provide for a full and fair exploration of the issues
in dispute, consistent with the expedited nature of arbitration and the applicable DRO rules. In addition,
the minimum standards of procedural fairness (if any) of the DRO applicable to employment disputes shall
apply to arbitration under the Program. Generally, the parties will be entitled to subpoena third parties for
deposition or production of documents and information as part of the process. Any discovery disputes will
be submitted to and resolved by the Arbitrator. Upon completion of discovery, an arbitration hearing will be
scheduled, which generally is expected to be scheduled to occur over consecutive 8-hour business days.

The Arbitrator will apply applicable federal, state or local law in assessing the merits of the Claim(s) and
will determine the rules of evidence. Both sides will be permitted to submit a post-hearing brief following
the hearing; the arbitrator may establish the timeline for filing and suggested length for the brief. The
Arbitrator will issue a written opinion, setting forth his/her findings and ruling on the matter. The Arbitrator
is authorized to award any damages, attorney’s fees or equitable relief that would be available through a
court. The Arbitrator, however, is not authorized to award class or collective relief.

The Company will cover the full costs to the DRO for the arbitration hearing (unless the Participating
Employee requests otherwise) with the exception of an initial $150 arbitration initiation fee, which the
Participating Employee will be required to pay (if he/she is the Initiating Party) prior to the commencement
of the Arbitration. (If the Company is the Initiating Party, the Company will pay the full costs of the
Arbitration.) The Arbitrator will not be told by the Company that the Company is covering the majority of
the arbitration costs.

At the conclusion of the Arbitration, the Company will reimburse the Participating Employee for up to
$1500 in attorney’s fees (or related costs) generated by his/her attorney’s preparation for and/or
attendance at the Arbitration, subject to appropriate documentation of such fees and regardless of the
outcome of the case, unless the Claim was brought by the Participating Employee and is determined by
                                                        8
         Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 55 of 117



the Arbitrator to have been frivolously filed. To obtain reimbursement, the Participating Employee should
submit a request for reimbursement, along with documentation of fees/costs incurred from his/her
attorney, within ninety (90) days of the conclusion of the Arbitration. (In addition, depending on the
outcome of the case, the Arbitrator will have the authority to award additional attorneys’ fees to the
Participating Employee as part of any final award, to the same extent that such fees could have been
awarded had the Claim(s) been filed in court.) If the Arbitrator ultimately awards in the Participating
Employee’s favor, in whole or in part, the Company also will reimburse the Participating Employee for any
$150 initiation fee (if it was initially paid by the Employee). The Arbitration hearing and the results of any
Arbitration determination will be kept confidential by the Parties, although either party may petition the
Arbitrator for an exception to the confidentiality rule, setting forth the grounds for permitting broader
disclosure.

If the Arbitrator determines at any point during the arbitration process that the Claims were not timely filed
and/or that no Covered Claim has been asserted by the Initiating Party, the Arbitrator will have the
authority to dismiss the Claim(s) with prejudice.

The Arbitrator’s decision will be final and binding, subject to the provisions of the Federal Arbitration Act,
9 U.S.C. §§ 1-14 (“FAA”) and may be enforced by a court. No arbitration award or decision will have any
preclusive effect as to any issues or claims in any dispute, arbitration, or court proceeding where any
party was not a named party in the arbitration.

6. Do the Company and/or Participating Employees waive their right to have their Covered
   Claims heard in court and/or to bring Covered Claims as part of class, collective or
   representative action and/or to participate in a class action, collective or representative
   action?

   As part of this Program, both the Company and Participating Employees, specifically and to the fullest
   extent permitted by governing law, waive their right to have Covered Claims heard in court.

   In addition, as part of this Program, both Participating Employees and the Company, specifically and to the
   fullest extent permitted by governing law, waive the right to (1) file, bring, or maintain any Claims covered
   by the Program on a class action basis, collective action basis, or representative action basis
   (whether opt-in or opt-out or representative), (2) serve or participate as a representative or member of
   any such class action, collective action, or representative action, or (3) recover any relief from any
   such class action, collective action, or representative action. Participating Employees further agree
   that if they are included within any such class, collective, or representative action, they will take all
   steps necessary to opt-out of the action or refrain from opting in, as the case may be.

   To the fullest extent permitted by governing law, any Covered Claim filed or brought in court or i n
   arbitration as a class, collective, or representative action shall be decided in arbitration on an individual
   basis. Any issue concerning the validity or enforceability of the waiver in this section (“Waiver”) shall
   be decided by a court of competent jurisdiction, and the arbitrator shall not have any authority to
   consider or decide any issue concerning the validity or enforceability of the Waiver.

   A Participating Employee has the right to challenge the Waiver in this section on any grounds that
   may exist in law and equity, and the Company shall not take any discipline, discharge, or any
   retaliatory actions against such Participating Employees in the event they choose to challenge the
   validity of the Waiver. However, the Company reserves the right to attempt to enforce the Waiver and
   the Program in any appropriate forum.



                                                       9
         Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 56 of 117



   Except as provided herein, if any aspect of this Program is determined by an Arbitrator or Court to be
   invalid, unconscionable, or unenforceable, the affected provision will be stricken from the Program and
   the remaining terms will be enforceable. If for any reason this class, collective, or representative
   action Waiver set forth above is found to be invalid, unconscionable, or unenforceable, the class,
   collective or representative action claim may only be heard in court and may not be arbitrated. If the
   Waiver set forth above is determined to be invalid, unconscionable, or unenforceable with respect to
   any Covered Claim, the Waiver shall remain effective and enforceable with respect to all other
   Covered Claims. Any issue concerning arbitrability of a particular issue or claim pursuant to the
   arbitration agreement (except for those concerning the validity or enforceability of the Waiver) shall be
   resolved by the Arbitrator, not the court.

7. Can I be retaliated against for submitting a Claim or participating as a witness under
   Comcast Solutions?

   No. The Company strictly prohibits retaliation against any Company employee who, in good faith,
   submits a Claim and/or participates as a witness through the Comcast Solutions process. Any
   concern about retaliation should be promptly reported to Comcast_Solutions@cable.comcast.com.
   Any employee, supervisor or manager who engages in retaliatory behavior will be subject to
   disciplinary action, up to and including discharge.




NOTE: This Document is intended to set forth the terms and conditions of the Comcast Solutions Early Dispute
Resolution Program. In the event an oral or written statement is made about or relating to Comcast Solutions that in
any way conflicts with a provision contained in this Document (including statements made by Comcast personnel or
statements contained in any Comcast Solutions brochure, FAQ, form or related program document), the provisions of
this Document will govern. Nothing in this Document should be construed as creating a contract of guaranteed
employment for any employee of the Company or as otherwise altering the “at will” nature of employment with the
Company. The terms of the Comcast Solutions Program may not be amended orally. The Company may not
eliminate, change or amend the substantive rules governing the Comcast Solutions Early Dispute Resolution Program
for current participants unless (1) such amendment, elimination or change affects only future participants and
does not affect current participants in the Program; (2) such amendment, elimination or change is required to ensure
the Program complies with applicable federal, state or local law; or (3) the following procedure is followed: (a) such
amendment, elimination or change is announced in a writing executed by the Company and made available to
currently Participating Employees; and (b) the Participating Employees are given a chance to consider and reject
such proposed amendment, elimination or change by filing an objection to the amendment, elimination or change in a
writing provided to the Comcast Solutions Program Team, during a 30-day notice and review period regarding the
proposed amendment, elimination or change. If no such objection is filed by the Participating Employee during that
notice and review period, the Company’s proposed amendment, elimination or change will take effect and will govern
any future claims arising under the Program between the Company and the Participating Employee.




                                                          10
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 57 of 117




              Attachment F
        Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 58 of 117

Comcast Solutions
Frequently Asked Questions
1. What is Comcast Solutions?
   Comcast Solutions is a three-tiered alternative dispute resolution program specifically designed to
   effectively and efficiently address certain employment-related claims that assert a violation of law.

   Comcast Solutions provides both employees and the Company with multiple opportunities to reach a
   resolution acceptable to all parties, without expending the time and cost typically associated with
   traditional, full scale litigation.

   If you decided to bring a Case under Comcast Solutions, the three steps of the Comcast Solutions
   process are:

    •   Step 1: Review/Facilitation. Your Case is reviewed by a member of the Comcast Solutions
        Program team at Cable Corporate Headquarters or at the Divisional level, who will attempt to
        work with you and your local management team to resolve the complaint internally.
    •   Step 2: Mediation. If you are not satisfied with the results of the Review/Facilitation process,
        you may request that the Case proceed to an outside, professional dispute resolution
        organization (“DRO”) for Mediation. At this step, a formal mediation (also known as a settlement
        conference) is held between the parties.
    •   Step 3: Arbitration. If Mediation is unsuccessful, you may request that the Case be submitted
        to the DRO for final, binding Arbitration. Arbitration is like a mini-trial, where an arbitrator hears
        witness testimony and reviews the evidence presented and submits a final opinion, which is
        binding on the parties.

2. What is the difference between Comcast Listens and Comcast Solutions?
   Comcast Listens is available for all kinds of workplace or integrity issues, big or small, legal and non-
   legal. Comcast Solutions is a program created only for certain legal claims affecting your
   employment, such as allegations of unlawful discrimination based on a protected category, wage and
   hour violations, and sexual harassment.

3. Will all legal claims be covered by Comcast Solutions?
   No. Certain legal claims, including claims for worker’s compensation benefits, unemployment
   compensation benefits, claims governed by the Employee Retirement Income Security Act (“ERISA”)
   with respect to a company sponsored benefit plan, and claims under the National Labor Relations Act
   (“NLRA”) will not be handled through Comcast Solutions. (A full list of excluded claims is set forth in
   greater detail below.)

4. Are all employees in my Region or Business Unit going to be covered by Comcast
   Solutions?
   Not necessarily. Current employees (i.e., employees who are actively employed on the date that
   Comcast Solutions is rolled out in their region or business division) will be given the choice to “opt
   out” of the program if they do not wish to participate. Employees who are newly hired (or rehired) into
   the Region or Business Unit after the program roll-out date for that Region/Business Unit will be
   automatically enrolled in the program in consideration of their decision to become employed with the
   Company. Excluded from the program are any employees who are subject to a collective bargaining
   agreement or an employment agreement with the company (unless the agreement specifically
   references and incorporates the Comcast Solutions program), as these individuals are already
   subject to an arbitration program/procedure.




                                                     1
        Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 59 of 117
5. What about pending legal claims? Can I still participate in Comcast Solutions?
   Yes. Enrollment in Comcast Solutions will only affect claims brought at a future date. Claims that
   have already been filed in a court or governmental agency will continue outside of the Comcast
   Solutions process, even for those who participate in the Comcast Solutions program.

6. What happens if I submit a claim to Comcast Solutions that is not eligible for the
   program?
   If you raise an issue that is not a legal claim or is an excluded legal claim (such as a claim for
   worker’s compensation benefits), you will be so informed and directed to raise the claim in the
   appropriate forum. You also will be given the chance to amend your Comcast Solutions case to state
   a legal claim covered under the program, if applicable. Non-legal claims that are not covered by
   Comcast Solutions may be referred to the Comcast Listens program for resolution, if appropriate.

7. If I participate in Comcast Solutions, do I waive my right to go to the EEOC, the NLRB,
   other federal/state/local agencies, and/or to court?
   Comcast Solutions does not affect your right to go to the EEOC or any federal, state or local agency.
   You will still be able to do so. By participating in Comcast Solutions, however, both you and the
   company are waiving the right to have covered legal claims heard by a judge or jury in a court of law
   or equity.

8. What is the difference between Mediation and Arbitration?
   Mediation is a process where an external, professional mediator tries to get both sides of a dispute (in
   this case, an employee and the company) to reach a mutually acceptable resolution to the claims.
   The mediator does this by reviewing the facts and talking to both sides (the employee and the
   Company), together and separately, about the claims and the facts of the Case—in an attempt to get
   them to understand the other side’s position and determine a possible resolution that both sides can
   accept.

   Arbitration, in contrast, is like a mini-trial. An external, professional arbitrator acts as a judge and
   listens to the evidence presented by both sides, including witness testimony, before making a final,
   binding determination on the claims in the Case. The arbitrator can make rulings on procedural or
   related issues raised by either side. The arbitrator has the authority to award money damages,
   attorney’s fees and other forms of relief that would be available through a court. “Binding” arbitration
   means that both the employee and the company are bound by the final determination of the arbitrator.
   This means, absent some kind of abuse of the arbitration process or laws, the outcome must be
   accepted as final and cannot by challenged by the company or you in court.

9. What is a Dispute Resolution Organization (or “DRO”)?
   A DRO is an outside, independent entity that offers professional mediation and arbitration services to
   help resolve legal disputes outside of the local, state or federal court systems. Professional
   mediators and arbitrators often include retired judges, attorneys and/or trained professionals. One of
   two well-known and very reputable DROs—either Judicial Arbitration and Mediation Services (JAMS)
   or the American Arbitration Association (AAA)—will be used to resolve mediation and arbitration
   matters submitted to the Comcast Solutions program, depending on the geographic location of the
   dispute. The rules and procedures of both organizations are available through the Comcast Solutions
   tab on the HR/Benefits page of TeamComcast. You also may learn more about JAMS and AAA
   (including getting copies of their rules/procedures) by visiting the following websites:

    •   JAMS: www.jamsadr.com
    •   AAA: www.adr.com

   Generally, employees working in California, Colorado, Connecticut, Delaware, Florida, Georgia, Illinois,
   Maryland, Massachusetts, Minnesota, New Hampshire, New Jersey, New York, Pennsylvania, Rhode


                                                    2
        Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 60 of 117
   Island, Vermont, Virginia and Washington will be covered by JAMS; all others will be covered by AAA.
   For an updated map of what DRO will apply to your geographic area, as well as the DRO’s published
   procedures and rules, please consult the map available at the Comcast Solutions tab on the
   HR/Benefits page of TeamComcast.

10. Who is eligible for Comcast Solutions?
   Full-time and part-time regular employees are eligible for the Comcast Solutions program if they are
   not already covered by an individual employment agreement or by a collective bargaining
   agreement with the Company. If an employee is already actively employed by the Company at the
   time Comcast Solutions is rolled out in his/her Region or Business Unit, he/she is given the choice to
   opt out of the program. If he/she opts out of Comcast Solutions, he/she will no longer be eligible to
   participate in the program.

11. Why are individuals with employment agreements or covered by collective bargaining
    agreements excluded from the Comcast Solutions program?
   Employment agreements and collective bargaining agreements at Comcast typically already include
   an arbitration provision and procedure, which operates under the terms defined by the specific
   agreement. Because the employment agreements and collective bargaining agreements already set
   forth a defined dispute resolution/arbitration procedure, the individuals covered by those agreements
   will not be covered by Comcast Solutions, unless the employment agreement or collective bargaining
   agreement specifically incorporates the terms of the Comcast Solutions program.

12. What kinds of claims are eligible for resolution through Comcast Solutions?
   Most claims that assert a violation of law relating to your employment are eligible for Comcast
   Solutions (including federal, state or local statutory laws, regulations and/or common law claims).
   Generally speaking, legal claims covered by the program are claims that involve an allegation that the
   employee personally has been harmed or damaged by an unlawful action taken by the Company or
   its representatives related to the employment relationship and are seeking damages or other forms of
   relief that otherwise would be available through a court. By way of example, the following is a non-
   exhaustive list of the types of claims would be covered by Comcast Solutions:

    •   Claims that a portion of your compensation was wrongfully withheld or not paid and/or that
        improper deductions were taken;
    •   Claims that you were discriminated against or harassed based on some characteristic protected
        by law (e.g., age, disability, gender, national origin, race, religion, veteran status or other legally
        protected characteristics);
    •   Claims that you were not provided with appropriate reasonable accommodations and/or were
        discriminated against on the basis of your disability, the perception of a disability or the disability
        of someone close to you, as provided under the Americans with Disability Act (“ADA”) or other
        state or local disability laws;
    •   Claims that you were not provided with reasonable accommodations for your religious beliefs or
        practices;
    •   Claims that you were unlawfully retaliated against for previously raising a complaint or claim
        protected by law (also known as “whistleblower” claims);
    •   Claims that you were not permitted to take leave under the Family and Medical Leave Act
        (“FMLA”), under the Uniformed Services Employment and Reemployment Rights Act
        (“USERRA”) or under state/local leave law, as well as claims that you were not reinstated and/or
        were retaliated against for taking such leave; and
    •   Claims that you did not receive minimum wage, were not paid overtime and/or were not properly
        compensated for all of your hours worked in accordance with applicable federal, state or local
        wage and hour laws.



                                                      3
       Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 61 of 117
   Legal claims that are excluded from the Comcast Solutions program are the following:

   •   Unemployment Compensation claims;
   •   Claims for Workers’ Compensation benefits;
   •   Claims for health and welfare benefits under a Company-sponsored benefit plan covered by the
       Employee Retirement Income Security Act (“ERISA”);
   •   Claims under the National Labor Relations Act (“NLRA”) or under the terms of a collective
       bargaining agreement;
   •   Claims under the federal False Claims Act, federal procurement laws or federal or state
       intellectual property laws (including claims related to patents, trademarks, trade secrets and
       copyrights);
   •   Claims for breach of data privacy or unauthorized use or disclosure of private, confidential or
       trade secret information under statutory or common law; and
   •   Any claim that is expressly precluded from arbitration by a federal statute or regulation.

   You will need to proceed to court and/or the applicable federal, state or local agencies for excluded
   claims.

13. What happens if I submit a Case and it is found to be ineligible for resolution through
    Comcast Solutions?
   If you file a Case with Comcast Solutions that does not assert a legal claim or asserts an excluded
   legal claim (such as a claim for unemployment compensation benefits), you will be so informed and
   directed to bring the non-covered claim in the appropriate forum. You also will be given the chance to
   amend your Comcast Solutions Case to state a covered legal claim, if applicable. If a Case is
   ultimately determined to be ineligible for Comcast Solutions, in whole or in part, the non-covered
   claims may be referred to the Comcast Listens program for investigation, if appropriate.

14. Do I have to go through Comcast Listens before I raise a claim through Comcast
    Solutions?
   While we encourage participation in our Open Door and Comcast Listens programs – including by
   raising concerns locally to your supervisor, Human Resources or another local manager, to a local
   Comcast Listens Representative, or through the Comcast Listens phone line/web portal – these steps
   are not required before raising a claim through Comcast Solutions.

15. Do I have to have an attorney in order to participate in Comcast Solutions?
   No. You and the company both are permitted to bring attorneys with you at the mediation and
   arbitration stages (Steps 2 and 3), but you are not required to retain one or have one present with
   you.

   The Company also will reimburse you for up to $1,500 in attorney’s fees for any Case that you bring
   which proceeds through to arbitration, provided the Case is not determined by the arbitrator to be
   frivolous. The arbitrator may also award you full attorney’s fees (to be paid by the company), if you
   prevail on your Case, to the extent permitted by applicable law.

16. Will I be able to depose witnesses and collect evidence from the Company?
   During the Step 3 Arbitration process, both you and the Company will be able to conduct discovery,
   including by submitting document requests (to request copies of documents), interrogatories (to ask
   questions, that will be answered in writing), subpoenas (to obtain information from third parties)
   and/or deposing witnesses (to ask questions orally, in person).



                                                    4
       Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 62 of 117
17. Do I have to pay anything for the costs of the Dispute Resolution Organization?
   There is no charge for the Review/Facilitation or the Mediation phase. The company will cover the
   DRO costs of the Arbitration, with the exception of a $150 Arbitration initiation fee, which you are
   expected to cover. (This is less than the typical cost of filing a lawsuit in court.) If the Arbitrator
   ultimately rules in your favor, you will be reimbursed by the company for this $150 initiation fee.
   (Note: Neither the mediator nor the arbitrator will be told that the company is paying the full costs of
   the Mediation and/or Arbitration.)

18. How does Comcast Solutions affect filings with government agencies?
   Nothing in this program is intended to discourage or interfere with your ability to file administrative
   claims or charges with government agencies or authorities, such as the Equal Employment
   Opportunity Commission, the U.S. Department of Labor, the National Labor Relations Board, the
   Office of Federal Contract Compliance Programs, or other agencies and law enforcement authorities.
   Either party, however, may request that an administrative agency or authority defer processing a
   claim or a charge pending exhaustion of all or some portion of the Comcast Solutions Program, in
   order to give the program a chance to see if a resolution can be met. (It will, of course, be up to the
   agency or authority to decide if it wants to grant such a request.)

19. Is there a time limit on when I can bring a claim?
   Claims that assert a violation of law must be brought forward in a timely fashion. This is true when
   you bring a claim before a court or agency and also when you bring a claim to the Comcast Solutions
   program. The “Statute of Limitations” is a legal term that defines how long you have to assert a
   particular type of legal claim, measured from the date on which the claim first arose. Statutes of
   Limitations will vary based on the type of claim raised. Some Statutes of Limitations are very short
   (such as for discrimination claims under federal law, which typically need to be brought within 180 or
   300 days of the act of discrimination). You should consult with an attorney regarding any Statute of
   Limitations that may be applicable to your particular claim. If you bring a claim late (i.e., after the
   Statute of Limitations has expired), it may be dismissed by the arbitrator.

   For purposes of claims brought under the Comcast Solutions program, the date the Comcast
   Solutions Program leads first received your initial complaint form (Step 1) is the date that will be used
   throughout the process for purposes of determining if your claim was brought in a timely fashion.

20. How do I know if Comcast Solutions is right for my problem?
   Your local HR representative will always be able to guide you to the proper program to have your
   issue resolved. You may also call the Comcast Solutions Program Lead, toll-free, at 1-855-838-4180,
   or email us at Comcast_Solutions@cable.comcast.com with any questions.

21. What if I did not opt out by the deadline that I was given? Can I opt out later?
   No. Once your designated “opt out” period passes, if you did not “opt out,” then both you and the
   company are bound by the Comcast Solutions Program for covered legal claims.

22. What if I opted out of the program during my designated opt out period and want to
    opt in later? Can I change my mind about participation?
   No. If you opt out of the Program during a designated “opt out” period, you will not be considered in
   the Program.

23. What if I want to participate in the program, but I currently have a legal claim against
    the Company that is pending in Court or with a governmental agency?
   That is not a problem. The Comcast Solutions program will only apply to claims that are brought after
   the roll out of the Comcast Solutions program. If you have any pending claims that are currently
   already in a court or agency, these claims will not be affected by the program.


                                                     5
       Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 63 of 117
24. How do I get copies of Comcast Solutions materials or opt out forms if I can’t access
    Team Comcast?
   You can get them by calling your local HR person or the Employee Service Center (ESC) at 1-877-
   909-HR4U (4748), by emailing Comcast_Solutions@cable.comcast.com or calling the Comcast
   Solutions team (toll free) at 1-855-838-4180.




                                                 6
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 64 of 117




              Attachment G
   Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 65 of 117




                                                                   EMPLOYMENT
                                               JAMS
                                               EMPLOYMENT
                                               ARBITRATION
                                               RULES &
                                               PROCEDURES
1.800.352.JAMS | www.jamsadr.com               Effective JULY 15, 2009
 © Copyright 2009 JAMS. All rights reserved.
cv-01004-NR Document 7-2 Filed 11/18/19 Pag




      JAMS EMPLOYMENT
      ARBITRATION RULES
      & PROCEDURES
      JAMS provides arbitration and mediation services from
      Resolution Centers located throughout the United
      States. Its arbitrators and mediators hear and resolve
      some of the nation’s largest, most complex and conten-
      tious disputes, utilizing JAMS Rules & Procedures as
      well as the rules of other domestic and international
      arbitral institutions.

      JAMS arbitrators and mediators are full-time neutrals
      who come from the ranks of retired state and federal
      judges and prominent attorneys. These highly trained
      and experienced ADR professionals are dedicated to
      the highest ethical standards of conduct.

      Parties wishing to write a pre-dispute JAMS arbitration
      clause into their agreement should review the sample
      arbitration clauses on Page 4. These clauses may be
      modified to tailor the arbitration process to meet the
      parties’ individual needs.
             Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 67 of 117
Table of Contents
Sample Clauses for Use in Employment                                            Rule 21. Securing Witnesses and Documents
                                                                                         for the Arbitration Hearing . . . . . . . . . . . .  20
Dispute Resolution Programs and Contracts
                                                                                Rule 22. The Arbitration Hearing . . . . . . . . . . . . . .  20
Sample Clause for Mediation Only. . . . . . . . . . . . . . . .  4
                                                                                Rule 23. Waiver of Hearing . . . . . . . . . . . . . . . . . . .  22
Sample Clause for Mediation and Arbitration. . . . . . . .  4
                                                                                Rule 24. Awards . . . . . . . . . . . . . . . . . . . . . . . . . . .  22
Case Management Fees . . . . . . . . . . . . . . . . . . . . . . .  5
                                                                                Rule 25. Enforcement of the Award . . . . . . . . . . . . . 24

JAMS Employment Arbitration Rules & Procedures                                  Rule 26. Confidentiality and Privacy . . . . . . . . . . . .  25

Rule 1.     Scope of Rules . . . . . . . . . . . . . . . . . . . . . .  6       Rule 27. Waiver . . . . . . . . . . . . . . . . . . . . . . . . . . .  25

Rule 2.     Party-Agreed Procedures . . . . . . . . . . . . . .  7              Rule 28. Settlement and Consent Award . . . . . . . . .  25

Rule 3.     Amendment of Rules . . . . . . . . . . . . . . . . .  7             Rule 29. Sanctions . . . . . . . . . . . . . . . . . . . . . . . . .  26

Rule 4.     Conflict with Law . . . . . . . . . . . . . . . . . . . .  7        Rule 30. Disqualification of the Arbitrator
                                                                                         as a Witness or Party and
Rule 5.     Commencing an Arbitration. . . . . . . . . . . . .  7                        Exclusion of Liability . . . . . . . . . . . . . . . . .  26

Rule 6.     Preliminary and Administrative Matters . . . .  8                   Rule 31. Fees . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  27

Rule 7.     Number of Arbitrators and                                           Rule 32. Bracketed (or High-Low)
            Appointment of Chairperson . . . . . . . . . . .  10                         Arbitration Option . . . . . . . . . . . . . . . . . . .  28

Rule 8.     Service . . . . . . . . . . . . . . . . . . . . . . . . . . .  10   Rule 33. Final Offer (or Baseball)
                                                                                         Arbitration Option . . . . . . . . . . . . . . . . . . .  28
Rule 9.     Notice of Claims . . . . . . . . . . . . . . . . . . . .  12
                                                                                Rule 34. Optional Arbitration Appeal Procedure . . .  29
Rule 10. Changes of Claims . . . . . . . . . . . . . . . . . .  13

Rule 11. Interpretation of Rules
         and Jurisdictional Challenges . . . . . . . . . .  13

Rule 12. Representation . . . . . . . . . . . . . . . . . . . . .  14

Rule 13. Withdrawal from Arbitration . . . . . . . . . . .  14

Rule 14. Ex Parte Communications . . . . . . . . . . . . .  14

Rule 15. Arbitrator Selection and Replacement . . . .  15

Rule 16. Preliminary Conference . . . . . . . . . . . . . .  17

Rule 17. Exchange of Information . . . . . . . . . . . . . .  17

Rule 18. Summary Disposition of a Claim or Issue . .  18

Rule 19. Scheduling and Location of Hearing . . . . .  19

Rule 20. Pre-Hearing Submissions . . . . . . . . . . . . .  19
                Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 68 of 117
Sample Clauses for Use in                                                       Case Management Fees
Employment Dispute Resolution                                                   JAMS charges a nominal Case Management Fee. For
                                                                                arbitrations the Case Management Fee is:
Programs and Contracts
                                                                                Hearing Length	Fee
The following are basic sample clauses providing for me-                        1 to 3 days . . . . . . . . . . . . . . . . $400 per party, per day
diation or arbitration in an employment contract. A variety                     (1 day is defined as 10 hours of professional time)
of issues may affect the enforceability or effectiveness of                     Time in excess of initial 30 hours. . . . . . . . . . . . 10% of
these sample clauses; therefore, it is recommended that                                                                       professional fees
you review applicable law in your jurisdiction and consult
experienced counsel for advice. The information contained                       JAMS neutrals set their own hourly, partial and full-day
herein should not be considered legal advice or legal opin-                     rates. For information on individual neutrals’ rates and
ion. For information about setting a case, call your local                      the Case Management Fee, please contact JAMS at
JAMS office at 1-800-352-5267.                                                  800-352-JAMS. The Case Management Fee structure is
                                                                                subject to change.
Sample Clause for Mediation Only
    Any controversy, dispute or claim arising out of or relating                All of the JAMS Rules, including the Employment Arbitra-
    to this [contract] or breach thereof shall first be settled                 tion Rules set forth below, can be accessed at the JAMS
    through good faith negotiation [OR company employ-                          website: www.jamsadr.com.
    ment program] [other]. If the dispute cannot be settled
    through negotiation [OR company employment program]
    [other], the parties agree to attempt in good faith to settle
    the dispute by mediation administered by JAMS.


Sample Clause for Mediation and Arbitration
    Any controversy, dispute or claim arising out of or relating
    to this [contract] or breach thereof shall first be settled
    through good faith negotiation [OR company employ-
    ment program] [other]. If the dispute cannot be settled
    through negotiation [OR company employment program]
    [other], the parties agree to attempt in good faith to
    settle the dispute by mediation administered by JAMS.
    If the parties are unsuccessful at resolving the dispute
    through mediation, the parties agree to [binding] arbitra-
    tion administered by JAMS pursuant to its Employment
    Arbitration Rules & Procedures and subject to JAMS
    Policy on Employment Arbitration Minimum Standards
    of Procedural Fairness. Judgment on the Award may be
    entered in any court having jurisdiction.




4    JAMS Employment Arbitration Rules & Procedures | Effective July 15, 2009         JAMS Employment Arbitration Rules & Procedures | Effective July 15, 2009   5
               Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 69 of 117
JAMS Employment                                  Rule 2.  Party-Agreed Procedures

Arbitration Rules &                                                            The Parties may agree on any procedures not specified
                                                                               herein or in lieu of these Rules that are consistent with
Procedures                                                                     the applicable law and JAMS policies including, without
                                                                               limitation, the JAMS Policy on Employment Arbitration
                                                                               Minimum Standards of Procedural Fairness, and Rules
NOTICE: These Rules are the copyrighted property of
                                                                               15(i), 30 and 31. The Parties shall promptly notify JAMS of
JAMS. They cannot be copied, reprinted or used in any way
                                                                               any such Party-agreed procedures and shall confirm such
without permission of JAMS, unless they are being used
                                                                               procedures in writing. The Party-agreed procedures shall
by the parties to an arbitration as the rules for that arbitra-
                                                                               be enforceable as if contained in these Rules.
tion. If they are being used as the rules for an arbitration,
proper attribution must be given to JAMS. If you wish to
obtain permission to use our copyrighted materials, please                     Rule 3.         Amendment of Rules
contact JAMS at 949-224-1810.
                                                                               JAMS may amend these Rules without notice. The Rules in
                                                                               effect on the date of the commencement of an Arbitration
Rule 1.          Scope of Rules                                                (as defined in Rule 5) shall apply to that Arbitration, unless
(a) The JAMS Employment Arbitration Rules & Procedures                         the Parties have agreed upon another version of the Rules.
(“Rules”) govern binding Arbitrations of disputes or claims
that are administered by JAMS and in which the Parties
                                                                               Rule 4.         Conflict with Law
agree to use these Rules or, in the absence of such agree-
ment, the disputes or claims are employment-related,                           If any of these Rules, or modification of these Rules agreed
unless other Rules are prescribed.                                             on by the Parties, is determined to be in conflict with a
                                                                               provision of applicable law, the provision of law will govern
(b) The Parties shall be deemed to have made these                             over the Rule in conflict, and no other Rule will be affected.
Rules a part of their Arbitration agreement (“Agreement”)
whenever they have provided for Arbitration by JAMS under                      Rule 5.         Commencing an Arbitration
its Employment Rules or for Arbitration by JAMS without
                                                                               (a) The Arbitration is deemed commenced when JAMS
specifying any particular JAMS Rules and the disputes or
                                                                               confirms in a Commencement Letter its receipt of one of
claims meet the criteria of the first paragraph of this Rule.
                                                                               the following:
                                                                                    (i) A post-dispute Arbitration agreement fully ex-
(c) The authority and duties of JAMS are prescribed in the
                                                                               ecuted by all Parties and that specifies JAMS administration
Agreement of the Parties and in these Rules, and may be
                                                                               or use of any JAMS Rules; or
carried out through such representatives as it may direct.
                                                                                    (ii) A pre-dispute written contractual provision re-
                                                                               quiring the Parties to arbitrate the employment dispute
(d) JAMS may, in its discretion, assign the administration
                                                                               or claim and which specifies JAMS administration or use
of an Arbitration to any of its Resolution Centers.
                                                                               of any JAMS Rules or which the Parties agree shall be
                                                                               administered by JAMS; or
(e) The term “Party” as used in these Rules includes Par-
                                                                                    (iii) A written confirmation of an oral agreement of
ties to the Arbitration and their counsel or representatives.
                                                                               all Parties to participate in an Arbitration administered by
                                                                               JAMS or conducted pursuant to any JAMS Rules; or
(f) “Electronic filing” (e-file) means the electronic trans-
                                                                                    (iv) A copy of a court order compelling Arbitration at
mission of documents to and from JAMS and other Par-
                                                                               JAMS.
ties for the purpose of filing via the Internet. “Electronic
service” (e-service) means the electronic transmission of
                                                                               (b) The Commencement Letter shall confirm which one
documents via JAMS Electronic Filing System to a party,
                                                                               of the above requirements for commencement has been
attorney or representative under these Rules.
                                                                               met, that JAMS has received all payments required under
                                                                               the applicable fee schedule, and that the claimant has


6   JAMS Employment Arbitration Rules & Procedures | Effective July 15, 2009        JAMS Employment Arbitration Rules & Procedures | Effective July 15, 2009   7
               Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 70 of 117
provided JAMS with contact information for all Parties                         administrative suspension shall toll any other time limits
along with evidence that the Demand has been served on                         contained in these Rules or the Parties’ Agreement.
all Parties.
                                                                               (d) JAMS does not maintain an official record of docu-
(c) If a Party that is obligated to arbitrate in accordance                    ments filed in the Arbitration. If the Parties wish to have any
with subparagraph (a) of this Rule fails to agree to par-                      documents returned to them, they must advise JAMS in
ticipate in the Arbitration process, JAMS shall confirm in                     writing within 30 days of the conclusion of the Arbitration.
writing that Party’s failure to respond or participate and,                    If special arrangements are required regarding file main-
pursuant to Rule 19, the Arbitrator, once appointed, shall                     tenance or document retention, they must be agreed to in
schedule, and provide appropriate notice of a Hearing or                       writing and JAMS reserves the right to impose an additional
other opportunity for the Party demanding the Arbitration                      fee for such special arrangements. Documents that are
to demonstrate its entitlement to relief.                                      submitted for e-filing are retained for 30 days following the
                                                                               conclusion of the Arbitration.
(d) The date of commencement of the Arbitration is the
date of the Commencement Letter, but it is not intended to                     (e) Unless the Parties’ agreement or applicable law pro-
be applicable to any legal requirements such as the statute                    vides otherwise, JAMS, if it determines that the Arbitrations
of limitations, any contractual limitations period, or claims                  so filed have common issues of fact or law, may consolidate
notice requirements. The term “commencement” as used                           Arbitrations in the following instances:
in this Rule is intended only to pertain to the operation of                        (i) If a Party files more than one Arbitration with
this and other rules (such as Rule 3, 9(a), 9(c), 13(a),                       JAMS, JAMS may consolidate the Arbitrations into a single
17(a), 31(a).)                                                                 arbitration.
                                                                                   (ii) Where a Demand or Demands for Arbitration is or
Rule 6.          Preliminary and                                               are submitted naming Parties already involved in another
                 Administrative Matters                                        Arbitration or Arbitrations pending under these Rules,
                                                                               JAMS may decide that the new case or cases shall be
(a) JAMS may convene, or the Parties may request, ad-
                                                                               consolidated into one or more of the pending proceedings
ministrative conferences to discuss any procedural matter
                                                                               and referred to one of the Arbitrators or panels of Arbitrators
relating to the administration of the Arbitration.
                                                                               already appointed.
(b) If no Arbitrator has yet been appointed, at the request                         (iii) Where a Demand or Demands for Arbitration is or
of a Party and in the absence of Party agreement, JAMS                         are submitted naming parties that are not identical to the
may determine the location of the Hearing, subject to                          Parties in the existing Arbitration or Arbitrations, JAMS may
Arbitrator review. In determining the location of the Hear-                    decide that the new case or cases shall be consolidated
ing, such factors as the subject matter of the dispute, the                    into one or more of the pending proceedings and referred
convenience of the Parties and witnesses and the relative                      to one of the Arbitrators or panels of Arbitrators already
resources of the Parties shall be considered, but in no event                  appointed.
will the Hearing be scheduled in a location that precludes                         When rendering its decision, JAMS will take into
attendance by the Employee.                                                    account all circumstances, including the links between
                                                                               the cases and the progress already made in the existing
(c) If, at any time, any Party has failed to pay fees or                       Arbitrations.
expenses in full, JAMS may order the suspension or
termination of the proceedings. JAMS may so inform the                              Unless applicable law provides otherwise, where
Parties in order that one of them may advance the required                     JAMS decides to consolidate a proceeding into a pending
payment. If one Party advances the payment owed by a                           Arbitration, the Parties to the consolidated case or cases
non-paying Party, the Arbitration shall proceed and the                        will be deemed to have waived their right to designate an
Arbitrator may allocate the non-paying Party’s share of                        Arbitrator as well as any contractual provision with respect
such costs, in accordance with Rules 24(f) and 31(c). An                       to the site of the Arbitration.




8   JAMS Employment Arbitration Rules & Procedures | Effective July 15, 2009        JAMS Employment Arbitration Rules & Procedures | Effective July 15, 2009   9
              Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 71 of 117
(f) Where a third party seeks to participate in an Arbitra-                     trator, Case Manager, attorney or declarant who submits
tion already pending under these Rules or where a Party                         the document to JAMS Electronic Filing System, and shall
to an Arbitration under these Rules seeks to compel a third                     bear the typed name, address, telephone number, and
party to participate in a pending Arbitration, the Arbitrator                   Bar number of a signing attorney. Documents containing
shall determine such request, taking into account all cir-                      signatures of third-parties (i.e., unopposed motions, af-
cumstances the Arbitrator deems relevant and applicable.                        fidavits, stipulations, etc.) may also be filed electronically
                                                                                by indicating that the original signatures are maintained
                                                                                by the filing Party in paper-format.
Rule 7.         Number of Arbitrators and
                Appointment of Chairperson                                      (c) Delivery of e-service documents through JAMS
(a) The Arbitration shall be conducted by one neutral Ar-                       Electronic Filing System to other registered users shall
bitrator unless all Parties agree otherwise. In these Rules,                    be considered as valid and effective service and shall
the term “Arbitrator” shall mean, as the context requires,                      have the same legal effect as an original paper docu-
the Arbitrator or the panel of Arbitrators in a tripartite Ar-                  ment. Recipients of e-service documents shall access
bitration.                                                                      their documents through JAMS Electronic Filing System.
                                                                                E-service shall be deemed complete when the party initiat-
(b) In cases involving more than one Arbitrator the Parties                     ing e-service completes the transmission of the electronic
shall agree on, or in the absence of agreement JAMS shall                       document(s) to JAMS Electronic Filing System for e-filing
designate, the Chairperson of the Arbitration Panel. If the                     and/or e-service. Upon actual or constructive receipt of
Parties and the Arbitrators agree, a single member of the                       the electronic document(s) by the party to be served, a
Arbitration Panel may, acting alone, decide discovery and                       Certificate of Electronic Service shall be issued by JAMS
procedural matters, including the conduct of hearings to                        Electronic Filing System to the party initiating e-service and
receive documents and testimony from third parties who                          that Certificate shall serve as proof of service. Any party who
have been subpoenaed to produce documents.                                      ignores or attempts to refuse e-service shall be deemed
                                                                                to have received the electronic document(s) 72 hours fol-
(c) Where the Parties have agreed that each Party is to                         lowing the transmission of the electronic document(s) to
name one Arbitrator, the Arbitrators so named shall be                          JAMS Electronic Filing System.
neutral and independent of the appointing Party unless
the Parties have agreed that they shall be non-neutral.                         (d) If an electronic filing or service does not occur because
                                                                                of (1) an error in the transmission of the document to
                                                                                JAMS Electronic Filing System or served Party which was
Rule 8.         Service                                                         unknown to the sending Party, (2) a failure to process the
(a) The Arbitrator may at any time require electronic filing                    electronic document when received by JAMS Electronic
and service of documents in an Arbitration. If an Arbitrator                    Filing System, (3) the Party was erroneously excluded from
requires electronic filing, the Parties shall maintain and                      the service list, or (4) other technical problems experienced
regularly monitor a valid, usable and live email address for                    by the filer, the Arbitrator or JAMS may for good cause
the receipt of all documents filed through JAMS Electronic                      shown permit the document to be filed nunc pro tunc to
Filing System. Any document filed electronically shall be                       the date it was first attempted to be sent electronically. Or,
considered as filed with JAMS when the transmission to                          in the case of service, the Party shall, absent extraordinary
JAMS Electronic Filing System is complete. Any document                         circumstances, be entitled to an order extending the date
e-filed by 11:59 p.m. (of the sender’s time zone) shall be                      for any response or the period within which any right, duty
deemed filed on that date. Upon completion of filing, JAMS                      or other act must be performed.
Electronic Filing System shall issue a confirmation receipt
that includes the date and time of receipt. The confirmation                    (e) For documents that are not filed electronically, service
receipt shall serve as proof of filing.                                         by a Party under these Rules is effected by providing one
                                                                                signed copy of the document to each Party and two cop-
(b) Every document filed with JAMS Electronic Filing                            ies in the case of a sole Arbitrator and four copies in the
System shall be deemed to have been signed by the Arbi-                         case of a tripartite panel to JAMS. Service may be made



10   JAMS Employment Arbitration Rules & Procedures | Effective July 15, 2009       JAMS Employment Arbitration Rules & Procedures | Effective July 15, 2009   11
              Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 72 of 117
by hand-delivery, overnight delivery service or U.S. mail.                      (e) Any claim or counterclaim to which no response has
Service by any of these means is considered effective upon                      been served will be deemed denied.
the date of deposit of the document. Service by electronic
mail or facsimile transmission is considered effective upon
transmission, but only if followed within one week of de-
                                                                                Rule 10.         Changes of Claims
livery by service of an appropriate number of copies and                        After the filing of a claim and before the Arbitrator is ap-
originals by one of the other service methods.                                  pointed, any Party may make a new or different claim
                                                                                against a Party or any third Party that is subject to Arbitra-
In computing any period of time prescribed or allowed by                        tion in the proceeding. Such claim shall be made in writ-
these Rules for a Party to do some act within a prescribed                      ing, filed with JAMS and served on the other Parties. Any
period after the service of a notice or other paper on the                      response to the new claim shall be made within fourteen
Party and the notice or paper is served on the Party only                       (14) calendar days after service of such claim. After the
by U.S. Mail, three (3) calendar days shall be added to                         Arbitrator is appointed, no new or different claim may be
the prescribed period.                                                          submitted except with the Arbitrator’s approval. A Party
                                                                                may request a Hearing on this issue. Each Party has the
                                                                                right to respond to any new or amended claim in accor-
Rule 9.         Notice of Claims                                                dance with Rule 9(d).
(a) Each Party shall afford all other Parties reasonable and
timely notice of its claims, affirmative defenses or coun-
terclaims. Any such notice shall include a short statement
                                                                                Rule 11.         Interpretation of Rules
of its factual basis. No claim, remedy, counterclaim, or                                         and Jurisdictional Challenges
affirmative defense will be considered by the Arbitrator in                     (a) Once appointed, the Arbitrator shall resolve disputes
the absence of such prior notice to the other Parties, unless                   about the interpretation and applicability of these Rules
the Arbitrator determines that no Party has been unfairly                       and conduct of the Arbitration Hearing. The resolution of
prejudiced by such lack of formal notice or all Parties agree                   the issue by the Arbitrator shall be final.
that such consideration is appropriate notwithstanding the
lack of prior notice.                                                           (b) Whenever in these Rules a matter is to be determined
                                                                                by “JAMS” (such as in Rules 6; 11 (d); 15(d), (f), (g) or
(b) Within fourteen (14) calendar days after the com-                           (i)), such determination shall be made in accordance with
mencement of an Arbitration, Claimant shall submit to                           JAMS administrative procedures.
JAMS and serve on the other Parties a notice of its claim
and remedies sought. Such notice shall consist of either                        (c) Jurisdictional and arbitrability disputes, including
a Demand for Arbitration or a copy of a Complaint previ-                        disputes over the formation, existence, validity, interpre-
ously filed with a court. (In the latter case, Claimant may                     tation or scope of the agreement under which Arbitration
accompany the Complaint with a copy of any Answer to                            is sought, and who are proper Parties to the Arbitration,
that Complaint filed by any Respondent.)                                        shall be submitted to and ruled on by the Arbitrator. Unless
                                                                                the relevant law requires otherwise, the Arbitrator has the
(c) Within fourteen (14) calendar days of service of the                        authority to determine jurisdiction and arbitrability issues
notice of claim, a Respondent may submit to JAMS and                            as a preliminary matter.
serve on other Parties a response and must so submit and
serve a statement of any affirmative defenses (including                        (d) Disputes concerning the appointment of the Arbitrator
jurisdictional challenges) or counterclaims it may have.                        shall be resolved by JAMS.

(d) Within fourteen (14) calendar days of service of a                          (e) The Arbitrator may, upon a showing of good cause or
counterclaim, a claimant may submit to JAMS and serve                           sua sponte, when necessary to facilitate the Arbitration,
on other Parties a response to such counterclaim and                            extend any deadlines established in these Rules, provided
must so submit and serve a statement of any affirmative                         that the time for rendering the Award may only be altered
defenses (including jurisdictional challenges) it may have.                     in accordance with Rules 22(i) or 24.


12   JAMS Employment Arbitration Rules & Procedures | Effective July 15, 2009       JAMS Employment Arbitration Rules & Procedures | Effective July 15, 2009   13
              Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 73 of 117
Rule 12.       Representation                   of conflicts and in connection with the selection                                                         of the
                                                                                Chairperson of the arbitral panel.
(a) The Parties may be represented by counsel or any
other person of the Party’s choice. Each Party shall give
                                                                                (c) The Parties may agree to permit more extensive ex
prompt written notice to the Case Manager and the other
                                                                                parte communication between a Party and a non-neutral
Parties of the name, address, telephone and fax numbers,
                                                                                Arbitrator. More extensive communications with a non-
and email address of its representative. The representative
                                                                                neutral arbitrator may also be permitted by applicable law
of a Party may act on the Party’s behalf in complying with
                                                                                and rules of ethics.
these Rules.

(b) Changes in Representation. A Party shall give prompt                        Rule 15.         Arbitrator Selection and Replacement
written notice to the Case Manager and the other Parties
                                                                                (a) Unless the Arbitrator has been previously selected by
of any change in its representation, including the name,
                                                                                agreement of the Parties, JAMS may attempt to facilitate
address, telephone and fax numbers, and email address
                                                                                agreement among the Parties regarding selection of the
of the new representative. Such notice shall state that the
                                                                                Arbitrator.
written consent of the former representative, if any, and of
the new representative, has been obtained and shall state
                                                                                (b) If the Parties do not agree on an Arbitrator, JAMS
the effective date of the new representation.
                                                                                shall send the Parties a list of at least five (5) Arbitrator
                                                                                candidates in the case of a sole Arbitrator and ten (10)
Rule 13.        Withdrawal from Arbitration                                     Arbitrator candidates in the case of a tripartite panel.
                                                                                JAMS shall also provide each Party with a brief descrip-
(a) No Party may terminate or withdraw from an Arbitra-
                                                                                tion of the background and experience of each Arbitrator
tion after the issuance of the Commencement Letter (see
                                                                                candidate. JAMS may replace any or all names on the list
Rule 5) except by written agreement of all Parties to the
                                                                                of Arbitrator candidates for reasonable cause at any time
Arbitration.
                                                                                before the Parties have submitted their choice pursuant
                                                                                to subparagraph (c) below.
(b) A Party that asserts a claim or counterclaim may
unilaterally withdraw that claim or counterclaim without
                                                                                (c) Within seven (7) calendar days of service by the
prejudice by serving written notice on the other Parties
                                                                                Parties of the list of names, each Party may strike two
and on the Arbitrator. However, the opposing Parties may,
                                                                                (2) names in the case of a sole Arbitrator and three (3)
within fourteen (14) calendar days of service of notice of
                                                                                names in the case of a tripartite panel, and shall rank the
the withdrawal of the claim or counterclaim, request that
                                                                                remaining Arbitrator candidates in order of preference. The
the Arbitrator order that the withdrawal be with prejudice.
                                                                                remaining Arbitrator candidate with the highest composite
If such a request is made, it shall be determined by the
                                                                                ranking shall be appointed the Arbitrator. JAMS may grant
Arbitrator.
                                                                                a reasonable extension of the time to strike and rank the
                                                                                Arbitrator candidates to any Party without the consent of
Rule 14.        Ex Parte Communications                                         the other Parties.
(a) No Party may have any ex parte communication with
                                                                                (d) If this process does not yield an Arbitrator or a com-
a neutral Arbitrator jointly selected by the Parties. The
                                                                                plete panel, JAMS shall designate the sole Arbitrator or as
Arbitrator(s) may authorize any Party to communicate
                                                                                many members of the tripartite panel as are necessary to
directly with the Arbitrator(s) by email or other written
                                                                                complete the panel.
correspondence, so long as copies are simultaneously
forwarded to the JAMS Case Manager and the other Parties.
                                                                                (e) If a Party fails to respond to a list of Arbitrator can-
                                                                                didates within seven (7) calendar days after its service,
(b) A Party may have ex parte communication with its ap-
                                                                                JAMS shall deem that Party to have accepted all of the
pointed neutral or non-neutral Arbitrator as necessary to
                                                                                Arbitrator candidates.
secure the Arbitrator’s services and to assure the absence



14   JAMS Employment Arbitration Rules & Procedures | Effective July 15, 2009       JAMS Employment Arbitration Rules & Procedures | Effective July 15, 2009   15
              Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 74 of 117
                                                Rule 16. Preliminary Conference
(f) Entities whose interests are not adverse with respect
to the issues in dispute shall be treated as a single Party
                                                                                At the request of any Party or at the direction of the Arbitra-
for purposes of the Arbitrator selection process. JAMS
                                                                                tor, a Preliminary Conference shall be conducted with the
shall determine whether the interests between entities are
                                                                                Parties or their counsel or representatives. The Preliminary
adverse for purposes of Arbitrator selection, considering
                                                                                Conference may address any or all of the following subjects:
such factors as whether the entities are represented by the
same attorney and whether the entities are presenting joint
                                                                                (a) The exchange of information in accordance with Rule
or separate positions at the Arbitration.
                                                                                17 or otherwise;

(g) If, for any reason, the Arbitrator who is selected is un-
                                                                                (b) The schedule for discovery as permitted by the Rules,
able to fulfill the Arbitrator’s duties, a successor Arbitrator
                                                                                as agreed by the Parties or as required or authorized by
shall be chosen in accordance with this Rule. If a member
                                                                                applicable law;
of a panel of Arbitrators becomes unable to fulfill his or
her duties after the beginning of a Hearing but before the
                                                                                (c) The pleadings of the Parties and any agreement to
issuance of an Award, a new Arbitrator will be chosen in
                                                                                clarify or narrow the issues or structure the Arbitration
accordance with this Rule unless, in the case of a tripartite
                                                                                Hearing;
panel, the Parties agree to proceed with the remaining two
Arbitrators. JAMS will make the final determination as to
                                                                                (d) The scheduling of the Hearing and any pre-Hearing
whether an Arbitrator is unable to fulfill his or her duties,
                                                                                exchanges of information, exhibits, motions or briefs;
and that decision shall be final.
                                                                                (e) The attendance of witnesses as contemplated by Rule
(h) Any disclosures regarding the selected Arbitrator shall
                                                                                21;
be made as required by law or within ten (10) calendar
days from the date of appointment. The obligation of the
                                                                                (f) The scheduling of any dispositive motion pursuant to
Arbitrator to make all required disclosures continues
                                                                                Rule 18;
throughout the Arbitration process. Such disclosures may
be provided in electronic format, provided that JAMS will
                                                                                (g) The premarking of exhibits; preparation of joint exhibit
produce a hard copy to any Party that requests it.
                                                                                lists and the resolution of the admissibility of exhibits;

(i) At any time during the Arbitration process, a Party
                                                                                (h) The form of the Award; and
may challenge the continued service of an Arbitrator for
cause. The challenge must be based upon information that
                                                                                (i) Such other matters as may be suggested by the Parties
was not available to the Parties at the time the Arbitrator
                                                                                or the Arbitrator.
was selected. A challenge for cause must be in writing
and exchanged with opposing Parties who may respond
                                                                                     The Preliminary Conference may be conducted
within seven (7) days of service of the challenge. JAMS
                                                                                telephonically and may be resumed from time to time as
shall make the final determination as to such challenge.
                                                                                warranted.
Such determination shall take into account the materiality
of the facts and any prejudice to the Parties. That decision
will be final.                                                                  Rule 17.         Exchange of Information
                                                                                (a) The Parties shall cooperate in good faith in the
(j) Where the Parties have agreed that a Party-appointed
                                                                                voluntary and informal exchange of all non-privileged
Arbitrator is to be non-neutral, that Party-appointed Arbitra-
                                                                                documents and other information (including electronically
tor is not obliged to withdraw if requested to do so only by
                                                                                stored information (“ESI”)) relevant to the dispute or claim
the party who did not appoint that Arbitrator.
                                                                                immediately after commencement of the Arbitration. They
                                                                                shall complete an initial exchange of all relevant, non-
                                                                                privileged documents, including, without limitation, copies
                                                                                of all documents in their possession or control on which


16   JAMS Employment Arbitration Rules & Procedures | Effective July 15, 2009       JAMS Employment Arbitration Rules & Procedures | Effective July 15, 2009   17
              Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 75 of 117
                                                Rule 19. Scheduling and
they rely in support of their positions, names of individuals
whom they may call as witnesses at the Arbitration Hearing,
                                                         Location of Hearing
and names of all experts who may be called to testify at
the Arbitration Hearing, together with each expert’s report                     (a) The Arbitrator, after consulting with the Parties that
that may be introduced at the Arbitration Hearing, within                       have appeared, shall determine the date, time and location
twenty-one (21) calendar days after all pleadings or notice                     of the Hearing. The Arbitrator and the Parties shall attempt
of claims have been received. The Arbitrator may modify                         to schedule consecutive Hearing days if more than one day
these obligations at the Preliminary Conference.                                is necessary.


(b) Each Party may take at least one deposition of an                           (b) If a Party has failed to participate in the Arbitration
opposing Party or an individual under the control of the                        process, and the Arbitrator reasonably believes that the
opposing Party. The Parties shall attempt to agree on the                       Party will not participate in the Hearing, the Arbitrator
number, time, location, and duration of the deposition(s).                      may set the Hearing without consulting with that Party.
Absent agreement, the Arbitrator shall determine these                          The non-participating Party shall be served with a Notice
issues including whether to grant a request for additional                      of Hearing at least thirty (30) calendar days prior to the
depositions, based upon the reasonable need for the                             scheduled date unless the law of the relevant jurisdiction
requested information, the availability of other discovery,                     allows for or the Parties have agreed to shorter notice.
and the burdensomeness of the request on the opposing
Parties and witness.                                                            (c) The Arbitrator, in order to hear a third party witness,
                                                                                or for the convenience of the Parties or the witnesses, may
(c) As they become aware of new documents or informa-                           conduct the Hearing at any location. Any JAMS Resolution
tion, including experts who may be called upon to testify, all                  Center may be designated a Hearing location for purposes
Parties continue to be obligated to provide relevant, non-                      of the issuance of a subpoena or subpoena duces tecum
privileged documents, to supplement their identification of                     to a third party witness.
witnesses and experts and to honor any informal agree-
ments or understandings between the Parties regarding                           Rule 20.         Pre-Hearing Submissions
documents or information to be exchanged. Documents
                                                                                (a) Except as set forth in any scheduling order that may
that were not previously exchanged, or witnesses and
                                                                                be adopted, at least fourteen (14) calendar days before
experts that were not previously identified, may not be
                                                                                the Arbitration Hearing, the Parties shall file with JAMS
considered by the Arbitrator at the Hearing, unless agreed
                                                                                and serve and exchange (1) a list of the witnesses they
by the Parties or upon a showing of good cause.
                                                                                intend to call, including any experts, (2) a short description
                                                                                of the anticipated testimony of each such witness and an
(d) The Parties shall promptly notify JAMS when a dispute
                                                                                estimate of the length of the witness’ direct testimony, and
exists regarding discovery issues. A conference shall be
                                                                                (3) a list of all exhibits intended to be used at the Hearing.
arranged with the Arbitrator, either by telephone or in
                                                                                The Parties should exchange with each other a copy of any
person, and the Arbitrator shall decide the dispute. With
                                                                                such exhibits to the extent that it has not been previously
the written consent of all Parties, and in accordance with
                                                                                exchanged. The Parties should pre-mark exhibits and shall
an agreed written procedure, the Arbitrator may appoint
                                                                                attempt to resolve any disputes regarding the admissibility
a special master to assist in resolving a discovery dispute.
                                                                                of exhibits prior to the Hearing.

Rule 18.        Summary Disposition                                             (b) The Arbitrator may require that each Party submit con-
                of a Claim or Issue                                             cise written statements of position, including summaries of
                                                                                the facts and evidence a Party intends to present, discus-
The Arbitrator may permit any Party to file a Motion for
                                                                                sion of the applicable law and the basis for the requested
Summary Disposition of a particular claim or issue, either
                                                                                Award or denial of relief sought. The statements, which
by agreement of all interested Parties or at the request of
                                                                                may be in the form of a letter, shall be filed with JAMS and
one Party, provided other interested Parties have reason-
                                                                                served upon the other Parties, at least seven (7) calendar
able notice to respond to the motion.
                                                                                days before the Hearing date. Rebuttal statements or


18   JAMS Employment Arbitration Rules & Procedures | Effective July 15, 2009       JAMS Employment Arbitration Rules & Procedures | Effective July 15, 2009   19
              Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 76 of 117
other pre-Hearing written submissions may be permitted                          would be immaterial or unduly repetitive, provided that all
or required at the discretion of the Arbitrator.                                Parties are afforded the opportunity to present material
                                                                                and relevant evidence.

Rule 21.        Securing Witnesses and Documents                                (e) The Arbitrator shall receive and consider relevant
                for the Arbitration Hearing                                     deposition testimony recorded by transcript or videotape,
At the written request of a Party, all other Parties shall                      provided that the other Parties have had the opportunity
produce for the Arbitration Hearing all specified witnesses                     to attend and cross-examine. The Arbitrator may in his or
in their employ or under their control without need of                          her discretion consider witness affidavits or other recorded
subpoena. The Arbitrator may issue subpoenas for the                            testimony even if the other Parties have not had the op-
attendance of witnesses or the production of documents                          portunity to cross-examine, but will give that evidence only
either prior to or at the Hearing pursuant to this Rule or                      such weight as the Arbitrator deems appropriate.
Rule 19(c). The subpoena or subpoena duces tecum shall                          (f) The Parties will not offer as evidence, and the Arbitrator
be issued in accordance with the applicable law. Pre-issued                     shall neither admit into the record nor consider, prior settle-
subpoenas may be used in jurisdictions that permit them.                        ment offers by the Parties or statements or recommenda-
In the event a Party or a subpoenaed person objects to                          tions made by a mediator or other person in connection
the production of a witness or other evidence, the Party or                     with efforts to resolve the dispute being arbitrated, except
subpoenaed person may file an objection with the Arbitra-                       to the extent that applicable law permits the admission of
tor, who shall promptly rule on the objection, weighing both                    such evidence.
the burden on the producing Party and witness and the
need of the proponent for the witness or other evidence.                        (g) The Hearing or any portion thereof may be conducted
                                                                                telephonically with the agreement of the Parties or in the
                                                                                discretion of the Arbitrator.
Rule 22.        The Arbitration Hearing
(a) The Arbitrator will ordinarily conduct the Arbitra-                         (h) When the Arbitrator determines that all relevant and
tion Hearing in the manner set forth in these Rules. The                        material evidence and arguments have been presented,
Arbitrator may vary these procedures if it is determined                        and any interim or partial awards have been issued, the
reasonable and appropriate to do so. It is expected that the                    Arbitrator shall declare the Hearing closed. The Arbitrator
Employee will attend the Arbitration Hearing, as will any                       may defer the closing of the Hearing until a date agreed
other individual Party with information about a significant                     upon by the Arbitrator and the Parties, to permit the Parties
issue.                                                                          to submit post-Hearing briefs, which may be in the form of
                                                                                a letter, and/or to make closing arguments. If post-Hearing
(b) The Arbitrator shall determine the order of proof, which                    briefs are to be submitted, or closing arguments are to be
will generally be similar to that of a court trial.                             made, the Hearing shall be deemed closed upon receipt
                                                                                by the Arbitrator of such briefs or at the conclusion of such
(c) The Arbitrator shall require witnesses to testify under                     closing arguments.
oath if requested by any Party, or otherwise in the discre-
tion of the Arbitrator.                                                         (i) At any time before the Award is rendered, the Arbitra-
                                                                                tor may, sua sponte or on application of a Party for good
(d) Strict conformity to the rules of evidence is not re-                       cause shown, re-open the Hearing. If the Hearing is re-
quired, except that the Arbitrator shall apply applicable                       opened and the re-opening prevents the rendering of the
law relating to privileges and work product. The Arbitrator                     Award within the time limits specified by these Rules, the
shall consider evidence that he or she finds relevant and                       time limits will be extended until the reopened Hearing is
material to the dispute, giving the evidence such weight                        declared closed by the Arbitrator.
as is appropriate. The Arbitrator may be guided in that
determination by principles contained in the Federal Rules                      (j) The Arbitrator may proceed with the Hearing in the
of Evidence or any other applicable rules of evidence. The                      absence of a Party that, after receiving notice of the Hear-
Arbitrator may limit testimony to exclude evidence that                         ing pursuant to Rule 19, fails to attend. The Arbitrator may



20   JAMS Employment Arbitration Rules & Procedures | Effective July 15, 2009       JAMS Employment Arbitration Rules & Procedures | Effective July 15, 2009   21
              Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 77 of 117
not render an Award solely on the basis of the default or                       shall provide the Final Award or the Partial Final Award to
absence of the Party, but shall require any Party seeking                       JAMS for issuance in accordance with this Rule.
relief to submit such evidence as the Arbitrator may require
for the rendering of an Award. If the Arbitrator reasonably                     (b) Where a panel of Arbitrators has heard the dispute,
believes that a Party will not attend the Hearing, the Arbitra-                 the decision and Award of a majority of the panel shall
tor may schedule the Hearing as a telephonic Hearing and                        constitute the Arbitration Award.
may receive the evidence necessary to render an Award
by affidavit. The notice of Hearing shall specify if it will be                 (c) In determining the merits of the dispute the Arbitrator
in person or telephonic.                                                        shall be guided by the rules of law agreed upon by the Par-
                                                                                ties. In the absence of such agreement, the Arbitrator will
(k) (i) Any Party may arrange for a stenographic or other                       be guided by the law or the rules of law that the Arbitrator
record to be made of the Hearing and shall inform the other                     deems to be most appropriate. The Arbitrator may grant
Parties in advance of the Hearing. The requesting Party                         any remedy or relief that is just and equitable and within
shall bear the cost of such stenographic record. If all other                   the scope of the Parties’ agreement, including but not
Parties agree to share the cost of the stenographic record,                     limited to specific performance of a contract or any other
it shall be made available to the Arbitrator and may be used                    equitable or legal remedy.
in the proceeding.
                                                                                (d) In addition to a Final Award or Partial Final Award, the
    (ii) If there is no agreement to share the cost, the
                                                                                Arbitrator may make other decisions, including interim or
stenographic record may not be provided to the Arbitrator
                                                                                partial rulings, orders and Awards.
and may not be used in the proceeding unless the Party
arranging for the stenographic record either agrees to pro-
vide access to the stenographic record at no charge or on                       (e) Interim Measures. The Arbitrator may grant whatever
terms that are acceptable to the Parties and the reporting                      interim measures are deemed necessary, including injunc-
service.                                                                        tive relief and measures for the protection or conservation
                                                                                of property and disposition of disposable goods. Such
    (iii) If the Parties agree to an Optional Arbitration                       interim measures may take the form of an interim Award,
Appeal Procedure (see Rule 34), they shall ensure that a                        and the Arbitrator may require security for the costs of such
stenographic or other record is made of the Hearing.                            measures. Any recourse by a Party to a court for interim or
    (iv) The Parties may agree that the cost of the                             provisional relief shall not be deemed incompatible with the
stenographic record shall or shall not be allocated by the                      agreement to arbitrate or a waiver of the right to arbitrate.
Arbitrator in the Award.
                                                                                (f) The Award of the Arbitrator may allocate Arbitration
                                                                                fees and Arbitrator compensation and expenses unless
Rule 23.        Waiver of Hearing                                               such an allocation is expressly prohibited by the Parties’
The Parties may agree to waive the oral Hearing and submit                      agreement or by applicable law. (Such a prohibition may
the dispute to the Arbitrator for an Award based on written                     not limit the power of the Arbitrator to allocate Arbitration
submissions and other evidence as the Parties may agree.                        fees and Arbitrator compensation and expenses pursuant
                                                                                to Rule 31(c)).

Rule 24.        Awards                                                          (g) The Award of the Arbitrator may allocate attorneys’ fees
(a) The Arbitrator shall render a Final Award or a Partial                      and expenses and interest (at such rate and from such
Final Award within thirty (30) calendar days after the date                     date as the Arbitrator may deem appropriate) if provided
of the close of the Hearing as defined in Rule 22(h) or, if a                   by the Parties’ agreement or allowed by applicable law.
Hearing has been waived, within thirty (30) calendar days
after the receipt by the Arbitrator of all materials specified                  (h) The Award will consist of a written statement signed
by the Parties, except (i) by the agreement of the Parties,                     by the Arbitrator regarding the disposition of each claim
(ii) upon good cause for an extension of time to render                         and the relief, if any, as to each claim. The Award shall also
the Award, or (iii) as provided in Rule 22(i). The Arbitrator                   contain a concise written statement of the reasons for the



22   JAMS Employment Arbitration Rules & Procedures | Effective July 15, 2009       JAMS Employment Arbitration Rules & Procedures | Effective July 15, 2009   23
              Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 78 of 117
                                                Rule 26. Confidentiality and Privacy
Award, stating the essential findings and conclusions on
which the award is based. The Parties may agree to any
                                                                                (a) JAMS and the Arbitrator shall maintain the confiden-
other form of award, unless the arbitration is based on an
                                                                                tial nature of the Arbitration proceeding and the Award,
arbitration agreement that is required as a condition of
                                                                                including the Hearing, except as necessary in connection
employment.
                                                                                with a judicial challenge to or enforcement of an Award,
                                                                                or unless otherwise required by law or judicial decision.
(i) After the Award has been rendered, and provided the
Parties have complied with Rule 31, the Award shall be is-
                                                                                (b) The Arbitrator may issue orders to protect the confi-
sued by serving copies on the Parties. Service may be made
                                                                                dentiality of proprietary information, trade secrets or other
by U.S. Mail. It need not be sent certified or registered.
                                                                                sensitive information.

(j) Within seven (7) calendar days after service of the
                                                                                (c) Subject to the discretion of the Arbitrator or agree-
Award by JAMS, any Party may serve upon the other Par-
                                                                                ment of the Parties, any person having a direct interest
ties and on JAMS a request that the Arbitrator correct any
                                                                                in the Arbitration may attend the Arbitration Hearing. The
computational, typographical or other similar error in an
                                                                                Arbitrator may exclude any non-Party from any part of a
Award (including the reallocation of fees pursuant to Rule
                                                                                Hearing.
31), or the Arbitrator may sua sponte propose to correct
such errors in an Award. A Party opposing such correction
shall have seven (7) calendar days thereafter in which to                       Rule 27.         Waiver
file any objection. The Arbitrator may make any necessary
                                                                                (a) If a Party becomes aware of a violation of or failure to
and appropriate correction to the Award within twenty-one
                                                                                comply with these Rules and fails promptly to object in
(21) calendar days of receiving a request or fourteen (14)
                                                                                writing, the objection will be deemed waived, unless the
calendar days after the Arbitrator’s proposal to do so. The
                                                                                Arbitrator determines that waiver will cause substantial
Arbitrator may extend the time within which to make cor-
                                                                                injustice or hardship.
rections upon good cause. The corrected Award shall be
served upon the Parties in the same manner as the Award.
                                                                                (b) If any Party becomes aware of information that could
                                                                                be the basis of a challenge for cause to the continued
(k) The Award is considered final, for purposes of either
                                                                                service of the Arbitrator, such challenge must be made
an Optional Arbitration Appeal Procedure pursuant to Rule
                                                                                promptly, in writing, to the Arbitrator or JAMS. Failure to do
34 or a judicial proceeding to enforce, modify or vacate
                                                                                so shall constitute a waiver of any objection to continued
the Award pursuant to Rule 25, fourteen (14) calendar
                                                                                service by the Arbitrator.
days after service is deemed effective if no request for a
correction is made, or as of the effective date of service of
a corrected Award.                                                              Rule 28.         Settlement and Consent Award
                                                                                (a) The Parties may agree, at any stage of the Arbitration
Rule 25.        Enforcement of the Award                                        process, to submit the case to JAMS for mediation. The
                                                                                JAMS mediator assigned to the case may not be the Arbi-
Proceedings to enforce, confirm, modify or vacate an
                                                                                trator or a member of the Appeal Panel, unless the Parties
Award will be controlled by and conducted in conformity
                                                                                so agree pursuant to Rule 28(b).
with the Federal Arbitration Act, 9 U.S.C. Sec 1 et seq. or
applicable state law. The Parties to an Arbitration under
                                                                                (b) The Parties may agree to seek the assistance of the
these Rules shall be deemed to have consented that judg-
                                                                                Arbitrator in reaching settlement. By their written agree-
ment upon the Award may be entered in any court having
                                                                                ment to submit the matter to the Arbitrator for settlement
jurisdiction thereof.
                                                                                assistance, the Parties will be deemed to have agreed that
                                                                                the assistance of the Arbitrator in such settlement efforts
                                                                                will not disqualify the Arbitrator from continuing to serve
                                                                                as Arbitrator if settlement is not reached; nor shall such



24   JAMS Employment Arbitration Rules & Procedures | Effective July 15, 2009       JAMS Employment Arbitration Rules & Procedures | Effective July 15, 2009   25
              Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 79 of 117
assistance be argued to a reviewing court as the basis for                      (c) The Parties agree that neither the Arbitrator, Case
vacating or modifying an Award.                                                 Manager nor JAMS is a necessary Party in any litigation or
                                                                                other proceeding relating to the Arbitration or the subject
(c) If, at any stage of the Arbitration process, all Parties                    matter of the Arbitration, and neither the Arbitrator, Case
agree upon a settlement of the issues in dispute and                            Manager nor JAMS, including its employees or agents, shall
request the Arbitrator to embody the agreement in a Con-                        be liable to any Party for any act or omission in connection
sent Award, the Arbitrator shall comply with such request                       with any Arbitration conducted under these Rules, includ-
unless the Arbitrator believes the terms of the agreement                       ing but not limited to any disqualification of or recusal by
are illegal or undermine the integrity of the Arbitration                       the Arbitrator.
process. If the Arbitrator is concerned about the possible
consequences of the proposed Consent Award, he or she
shall inform the Parties of that concern and may request
                                                                                Rule 31.	Fees
additional specific information from the Parties regarding                      (a) Except as provided in paragraph (c) below, unless the
the proposed Consent Award. The Arbitrator may refuse                           Parties have agreed to a different allocation, each Party
to enter the proposed Consent Award and may withdraw                            shall pay its pro-rata share of JAMS fees and expenses as
from the case.                                                                  set forth in the JAMS fee schedule in effect at the time of
                                                                                the commencement of the Arbitration. To the extent pos-
                                                                                sible, the allocation of such fees and expenses shall not
Rule 29.        Sanctions                                                       be disclosed to the Arbitrator. JAMS agreement to render
The Arbitrator may order appropriate sanctions for failure                      services is jointly with the Party and the attorney or other
of a Party to comply with its obligations under any of these                    representative of the Party in the Arbitration. The non-
Rules. These sanctions may include, but are not limited to,                     payment of fees may result in an administrative suspension
assessment of Arbitration fees and Arbitrator compensation                      of the case in accordance with Rule 6(c).
and expenses, any other costs occasioned by the action-
able conduct including reasonable attorney’s fees, exclu-                       (b) JAMS requires that the Parties deposit the fees and
sion of certain evidence, drawing adverse inferences, or in                     expenses for the Arbitration prior to the Hearing and the
extreme cases determining an issue or issues submitted to                       Arbitrator may preclude a Party that has failed to deposit
Arbitration adversely to the Party that has failed to comply.                   its pro-rata or agreed-upon share of the fees and expenses
                                                                                from offering evidence of any affirmative claim at the Hear-
                                                                                ing.
Rule 30.        Disqualification of the Arbitrator
                as a Witness or Party and                                       (c) If an arbitration is based on a clause or agreement that is
                Exclusion of Liability                                          required as a condition of employment, the only fee that an
(a) The Parties may not call the Arbitrator, the Case Man-                      employee may be required to pay is the initial JAMS Case
ager or any other JAMS employee or agent as a witness                           Management Fee. JAMS does not preclude an employee
or as an expert in any pending or subsequent litigation or                      from contributing to administrative and arbitrator fees
other proceeding involving the Parties and relating to the                      and expenses. If an arbitration is not based on a clause or
dispute that is the subject of the Arbitration. The Arbitrator,                 agreement that is required as a condition of employment,
Case Manager and other JAMS employees and agents are                            the Parties are jointly and severally liable for the payment
also incompetent to testify as witnesses or experts in any                      of JAMS Arbitration fees and Arbitrator compensation and
such proceeding.                                                                expenses. In the event that one Party has paid more than
                                                                                its share of such fees, compensation and expenses, the
(b) The Parties shall defend and/or pay the cost (includ-                       Arbitrator may award against any other Party any such
ing any attorneys’ fees) of defending the Arbitrator, Case                      fees, compensation and expenses that such Party owes
Manager and/or JAMS from any subpoenas from outside                             with respect to the Arbitration.
Parties arising from the Arbitration.
                                                                                (d) Entities whose interests are not adverse with respect to
                                                                                the issues in dispute shall be treated as a single Party for



26   JAMS Employment Arbitration Rules & Procedures | Effective July 15, 2009       JAMS Employment Arbitration Rules & Procedures | Effective July 15, 2009   27
              Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 80 of 117
purposes of JAMS assessment of fees. JAMS shall deter-                          the Parties may exchange revised written proposals or
mine whether the interests between entities are adverse for                     demands, which shall supersede all prior proposals. The
purpose of fees, considering such factors as whether the                        revised written proposals shall be provided to JAMS, which
entities are represented by the same attorney and whether                       shall promptly provide them to the Arbitrator, unless the
the entities are presenting joint or separate positions at the                  Parties agree otherwise.
Arbitration.
                                                                                (b) If the Arbitrator has been informed of the written pro-
                                                                                posals, in rendering the Award the Arbitrator shall choose
Rule 32.        Bracketed (or High-Low)                                         between the Parties’ last proposals, selecting the proposal
                Arbitration Option                                              that the Arbitrator finds most reasonable and appropriate in
(a) At any time before the issuance of the Arbitration                          light of the standard set forth in Rule 24(c). This provision
Award, the Parties may agree, in writing, on minimum and                        modifies Rule 24(h) in that no written statement of reasons
maximum amounts of damages that may be awarded on                               shall accompany the Award.
each claim or on all claims in the aggregate. The Parties
shall promptly notify JAMS, and provide to JAMS a copy                          (c) If the Arbitrator has not been informed of the written
of their written agreement setting forth the agreed-upon                        proposals, the Arbitrator shall render the Award as if pursu-
maximum and minimum amounts.                                                    ant to Rule 24, except that the Award shall thereafter be
                                                                                corrected to conform to the closest of the last proposals,
(b) JAMS shall not inform the Arbitrator of the agreement                       and the closest of the last proposals will become the Award.
to proceed with this option or of the agreed-upon minimum
and maximum levels without the consent of the Parties.                          (d) Other than as provided herein, the provisions of Rule
                                                                                24 shall be applicable.
(c) The Arbitrator shall render the Award in accordance
with Rule 24.
                                                                                Rule 34.         Optional Arbitration Appeal Procedure
(d) In the event that the Award of the Arbitrator is between                    At any time before the Award becomes final pursuant
the agreed-upon minimum and maximum amounts, the                                to Rule 24, the Parties may agree to the JAMS Optional
Award shall become final as is. In the event that the Award                     Arbitration Appeal Procedure. All Parties must agree in
is below the agreed-upon minimum amount, the final                              writing for such procedure to be effective. Once a Party
Award issued shall be corrected to reflect the agreed-upon                      has agreed to the Optional Arbitration Appeal Procedure,
minimum amount. In the event that the Award is above                            it cannot unilaterally withdraw from it, unless it withdraws,
the agreed-upon maximum amount, the final Award issued                          pursuant to Rule 13, from the Arbitration.
shall be corrected to reflect the agreed-upon maximum
amount.


Rule 33.	Final Offer (or Baseball)
         Arbitration Option
(a) Upon agreement of the Parties to use the option set
forth in this Rule, at least seven (7) calendar days before
the Arbitration Hearing, the Parties shall exchange and
provide to JAMS written proposals for the amount of money
damages they would offer or demand, as applicable, and
that they believe to be appropriate based on the standard
set forth in Rule 24(c). JAMS shall promptly provide a copy
of the Parties’ proposals to the Arbitrator, unless the Parties
agree that they should not be provided to the Arbitrator.
At any time prior to the close of the Arbitration Hearing,


28   JAMS Employment Arbitration Rules & Procedures | Effective July 15, 2009       JAMS Employment Arbitration Rules & Procedures | Effective July 15, 2009   29
   Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 81 of 117




                                                                   EMPLOYMENT
                                               JAMS
                                               EMPLOYMENT
                                               ARBITRATION
                                               RULES &
                                               PROCEDURES
1.800.352.JAMS | www.jamsadr.com               Effective JULY 15, 2009
 © Copyright 2009 JAMS. All rights reserved.
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 82 of 117




              Attachment H
         Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 83 of 117




Code of Conduct Employee Handbook 2017:                 Code of Co

Employee:                  Bush, Pres


                                                      Additional data for Employee
                                                       Full Name     Bush, Prestine,
                                                                     N
                                                       Personnel     10318280
                                                       No.
                                                       Org. Unit     CUSTSRVC0982
                                                       Personnel     CCC-PA
                                                       area
                                                       Pers.         Three Rivers
                                                       subarea
Validity Period:                                        01/01/2017             To :      12/31/2017
Exit Action Log
                          Comcast Code of Conduct and Employee Handbook

                                            ACKNOWLEDGMENT

Please read the following documents in their entirety and then complete the Acknowledgment below. If you
have any questions, please contact your Human Resources representative.

Step 1: Read the Code of Conduct and Employee Handbook
Click here to read the Comcast Corporation Code of Conduct (the "Code of Conduct").
Click here to read the Employee Handbook applicable to you.

Step 2: Complete the Acknowledgment:

By clicking "I acknowledge," I acknowledge that I have read and I understand the Code of Conduct and the
Employee Handbook and all related policies, including the Securities, IT & Facilities Policies, the
Communications Policies and the Comcast Solutions Policy. I understand that I can find the Code of Conduct,
the Employee Handbook and related policies on ComcastNow and that I can receive a hard copy of the Code of
Conduct, the Employee Handbook and related policies by contacting Human Resources.

I understand that the Code of Conduct and Employee Handbook and all related policies including, but not
limited to, the Harassment Policy, the Open Door Policy, the Comcast Solutions Policy, the Securities, IT &
Facilities Policies and the Communications Policies provide information concerning my employment, as well as
the duties, responsibilities and obligations of employment with Comcast. I understand and agree to abide by the
policies, rules and standards set forth in these documents, including, but not limited to, the obligation to
cooperate in good faith with any internal investigation of violations of the Code of Conduct, Employee
Handbook and related policies. I also understand that employees who violate the Code of Conduct, the
Employee Handbook and/or related policies are subject to disciplinary action, up to and including immediate
termination of employment.

Unless I am not participating in Comcast Solutions because I (i) previously "opted out" of the program during
the program roll out period, or (ii) am covered by a collective bargaining agreement or an authorized
employment agreement which does not include participation in Comcast Solutions, I understand that the
Comcast Solutions Program is a mutually-binding contract between me and Comcast and that my continued
employment with Comcast is confirmation that I am bound by the terms of the Comcast Solutions Program.
Further information about the Comcast Solutions Program -- including the Program Guide, Frequently Asked
Questions, and various Program forms (including the Initial Filing form) -- is available for me to review on
ComcastNow.

With the exception of the Comcast Solutions Program (which may only be changed in accordance with the
provisions of the Program Guide), I understand that Comcast may change or revise the Code of Conduct, the
Employee Handbook and related policies at any time in its sole discretion and without advance notice. I also
understand that nothing in the Code of Conduct, the Employee Handbook and related policies creates a
        Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 84 of 117



contract of guaranteed employment for any specific period of time. Unless I have a fully-executed Employment
Agreement for a defined period of time, I understand that my employment with Comcast is at will and that
Comcast may end my employment at any time, with or without advance notice, for any reason not prohibited by
law. Likewise, I may end my employment with Comcast at any time with or without advance notice.

I understand that if there is a difference between what is stated in the Code of Conduct, the Employee Handbook
(including all related policies referenced in the Employee Handbook), or this Acknowledgment, and any
applicable policies, benefit plan documents, or other written and authorized agreements (including collective
bargaining agreements), then the applicable policies, benefit plan documents, and agreements will govern.

By clicking "I acknowledge," I also certify that (i) I am in compliance with the Code of Conduct, (ii) I have
disclosed and, if required, obtained approval, of every circumstance where disclosure and/or approval is
required under the Code of Conduct, and (iii) I have reported all potential Code of Conduct violations of which I
am aware. I understand that if I click "I do not acknowledge" and disclose an exception below, I am still
obligated to abide by all rules, policies, and standards set forth in the Code of Conduct and Employee
Handbook (and all related policies) and am still bound by the Comcast Solutions Policy. In addition, I
understand that Comcast may not accept or approve the disclosed exception.

Employee Acknowledgment
                                                                   I acknowledge
                                                                   I do not acknowledge
If you have clicked “I do not acknowledge,” please provide details in the box below:




To print your completed Acknowledgment, right click on your mouse and select Print.

To submit your completed Acknowledgment, click the “Submit” button at the top of the page, and then click the
"Exit" button to close the window.
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 85 of 117
                    Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 86 of 117



                                       Code of Conduct / Employee Handbook
                                       Acknowledgment


 Name:             Prestine Bush                              PERNR:            10318280

 2018 Code of Conduct / Handbook Acknowledgment                Completed:         3/30/2018 12:37 PM America/
                                                                                  New_York


 Please read the following documents in their entirety and then complete the Acknowledgment below. If you have any
 questions, please contact your Human Resources representative.

 Step 1: Read the Code of Conduct and Employee Handbook
 Read the Comcast Corporation Code of Conduct (the "Code of Conduct").
 Read the Employee Handbook applicable to you.

 Step 2: Complete the Acknowledgment:
 By clicking "I acknowledge," I acknowledge that I have read and I understand the Code of Conduct and the
 Employee Handbook and all related policies, including the Securities, IT & Facilities Policies, the Communications
 Policies and the Comcast Solutions Policy. I understand that I can find the Code of Conduct, the Employee
 Handbook and related policies on ComcastNow and that I can receive a hard copy of the Code of Conduct, the
 Employee Handbook and related policies by contacting Human Resources.

 I understand that the Code of Conduct and Employee Handbook and all related policies including, but not limited to,
 the Harassment Policy, the Open Door Policy, the Comcast Solutions Policy, the Securities, IT & Facilities Policies
 and the Communications Policies provide information concerning my employment, as well as the duties,
 responsibilities and obligations of employment with Comcast. I understand and agree to abide by the policies, rules
 and standards set forth in these documents, including, but not limited to, the obligation to cooperate in good faith with
 any internal investigation of violations of the Code of Conduct, Employee Handbook and related policies. I also
 understand that employees who violate the Code of Conduct, the Employee Handbook and/or related policies are
 subject to disciplinary action, up to and including immediate termination of employment.

 Unless I am not participating in Comcast Solutions because I (i) previously "opted out" of the program during the
 program roll out period, or (ii) am covered by a collective bargaining agreement or an authorized employment
 agreement which does not include participation in Comcast Solutions, I understand that the Comcast Solutions
 Program is a mutually-binding contract between me and Comcast and that my continued employment with Comcast
 is confirmation that I am bound by the terms of the Comcast Solutions Program. Further information about the
 Comcast Solutions Program -- including the Program Guide, Frequently Asked Questions, and various Program
 forms (including the Initial Filing form) -- is available for me to review on ComcastNow.

 With the exception of the Comcast Solutions Program (which may only be changed in accordance with the provisions
 of the Program Guide), I understand that Comcast may change or revise the Code of Conduct, the Employee
 Handbook and related policies at any time in its sole discretion and without advance notice. I also understand that
 nothing in the Code of Conduct, the Employee Handbook and related policies creates a contract of guaranteed




Nov 12, 2019, 9:18 PM
                    Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 87 of 117



                                       Code of Conduct / Employee Handbook
                                       Acknowledgment



 employment for any specific period of time. Unless I have a fully-executed Employment Agreement for a defined
 period of time, I understand that my employment with Comcast is at will and that Comcast may end my employment
 at any time, with or without advance notice, for any reason not prohibited by law. Likewise, I may end my
 employment with Comcast at any time with or without advance notice.

 I understand that if there is a difference between what is stated in the Code of Conduct, the Employee Handbook
 (including all related policies referenced in the Employee Handbook), or this Acknowledgment, and any applicable
 policies, benefit plan documents, or other written and authorized agreements (including collective bargaining
 agreements), then the applicable policies, benefit plan documents, and agreements will govern.

 By clicking "I acknowledge," I also certify that (i) I am in compliance with the Code of Conduct, (ii) I have disclosed
 and, if required, obtained approval, of every circumstance where disclosure and/or approval is required under the
 Code of Conduct, and (iii) I have reported all potential Code of Conduct violations of which I am aware. I understand
 that if I click "I do not acknowledge" and disclose an exception below, I am still obligated to abide by all rules,
 policies, and standards set forth in the Code of Conduct and Employee Handbook (and all related policies) and am
 still bound by the Comcast Solutions Policy. In addition, I understand that Comcast may not accept or approve the
 disclosed exception.


  Employee
  Acknowledgment

                         I ACKNOWLEDGE


 If no results are displayed, the Code of Conduct / Handbook Acknowledgment was not completed for 2018 or later.
 You can find any completed Code of Conduct / Handbook Acknowledgment(s) from 2017 and earlier in Performance
 Management in Employee Self-Service.




Nov 12, 2019, 9:18 PM
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 88 of 117




            EXHIBIT C
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 89 of 117
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 90 of 117
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 91 of 117
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 92 of 117
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 93 of 117
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 94 of 117




              Attachment A
                                                                Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 95 of 117


NoteID     Date              IpAddr           Author             Item                                                                                             Message                                                                                     Source
  829179   1/25/2017 13:03   207.106.75.242   Prestine Bush      Event:New Hire Onboarding Task: Complete Your Form I-9 Section 1                                 The task was completed.                                                                     Onboarding Portal
  827312   1/24/2017 23:33   24.3.137.222     Prestine Bush      Event:New Hire Onboarding                                                                        The task 'Offer Accept - Trigger for Portal Content ONLY' was added.                        Onboarding Portal
  827311   1/24/2017 23:33   24.3.137.222     Prestine Bush      Event:New Hire Onboarding Task: Offer Accept - Trigger for Portal Content ONLY                   The task was self-completed.                                                                Onboarding Portal
  827310   1/24/2017 23:33   24.3.137.222     Prestine Bush      Event:New Hire Onboarding                                                                        The task 'Email Notification- Offer Letter Accepted by Candidate (Non Philly)' was added.   Onboarding Portal
  827309   1/24/2017 23:33   24.3.137.222     Prestine Bush      Event:New Hire Onboarding Task: Email Notification- Offer Letter Accepted by Candidate (Non Philly)
                                                                                                                                                                  The task was self-completed.                                                                Onboarding Portal
  827308   1/24/2017 23:33   24.3.137.222     Prestine Bush      Event:New Hire Onboarding                                                                        The task 'Email Notification- Offer Letter Accepted by Candidate' was added.                Onboarding Portal
  827307   1/24/2017 23:33   24.3.137.222     Prestine Bush      Event:New Hire Onboarding Task: Email Notification- Offer Letter Accepted by Candidate           The task was self-completed.                                                                Onboarding Portal
  827306   1/24/2017 23:33   24.3.137.222     Prestine Bush      Event:New Hire Onboarding                                                                        The task 'Offer Letter Accepted by Candidate' was added.                                    Onboarding Portal
  827305   1/24/2017 23:33   24.3.137.222     Prestine Bush      Event:New Hire Onboarding Task: Offer Letter Accepted by Candidate                               The task was self-completed.                                                                Onboarding Portal
  827304   1/24/2017 23:33   24.3.137.222     Prestine Bush      Event:New Hire Onboarding Task: Review and Sign Your Offer Letter                                The task was completed.                                                                     Onboarding Portal
  824083   1/24/2017 11:29   69.241.64.18     Colleen Condran    Event:New Hire Onboarding Task: Email Notification- Offer Letter Issued to Candidate             The task was self-completed.                                                                Onboarding Portal
  824082   1/24/2017 11:29   69.241.64.18     Colleen Condran    Event:New Hire Onboarding Task: Offer Letter Hourly External Regular - QA                        The task was completed.                                                                     Onboarding Portal
  824078   1/24/2017 11:29   69.241.64.18     Colleen Condran    Event:New Hire Onboarding Task: Offer Details Review                                             The task was completed.                                                                     Onboarding Portal
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 96 of 117




              Attachment B
                   Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 97 of 117




From:
Sent:
To:
Subject:                        First TIme Login/Offer Letter Available Template




Template:

Hello [$ASSIGNEE_FIRST_NAME$],

We are excited to offer you the position of [$EP_Position$], and look forward to you joining the Comcast family!

Please click the link to [$TASK_LINK$].

You will be prompted to enter the username listed below.

Username: [$FOR_WHOM_EMAIL$]

Temporary Password: [$EP_Temp_Password$]

Upon your initial login you will be prompted to set up your own unique password.

If you have any questions or need to further discuss your offer, please contact your lead recruiter,
[$LEAD_RECRUITER_NAME$], at [$LEAD_RECRUITER_EMAIL$].

We look forward to you joining the Comcast family!

Thank you.



This email was auto-generated. However, should you have any questions or need any assistance, please
contact your Lead Recruiter.



Requisition ID: [$EP_Req_ID$]




                                                          1
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 98 of 117




              Attachment C
             Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 99 of 117




01/24/2017


Prestine Bush
118 Tecumseh Street
Pittsburgh PA              15207




Dear Prestine          :

I am pleased to extend an offer to you to join Comcast in the role of CE1, CUST EX .

We are excited about the prospect of you joining our Company and believe that your skills and experience will
enable you to fit nicely with our team. In your new role, you will report directly to me and will be based at
     Pittsburgh
our office.                                                   01/30/2017
                                          As discussed, I anticipate your start date to be .

<img align="center"
src="/map_images/main/RedCarpet/FormTemplates/Comcast_Offer_Letter_Hourly_External_Regular/New_Offe
r_Letterhead.png" border="0">

January 24, 2017

Prestine Bush
118 Tecumseh Street
Pittsburgh, PA 15207


Dear Prestine:

I am pleased to extend an offer to you to join Comcast in the role of CE1, CUST EXP REP (PRIORITY).

We are excited about the prospect of you joining our Company and believe that your skills and experience will
enable you to fit nicely with our team. In your new role, you will report directly to me and will be based at our
Pittsburgh office. As discussed, I anticipate your start date to be January 30, 2017.

Your starting hourly rate for this non-exempt position will be $14.00/hour, less applicable taxes and withholdings.
Wages generally are reviewed in connection with the performance review process. You will be eligible for your firs
performance/merit review in March 2018, for calendar year 2017.

You will be eligible for a performance bonus for calendar year 2017, based on a target bonus amount 5% of your
eligible earnings, with the payout calculated based on achievement against Company-defined goals, per the
terms of the applicable plan.
            Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 100 of 117


BENEFITS

We are pleased to offer you a comprehensive benefits package, which includes health and group benefits as well
as a very attractive 401(k) match. More detailed information about your benefits and how to enroll will be sent to
your home in the coming weeks. Most benefits will become effective on your 91st day of employment.

If you are planning to add dependents to your health care coverage, you will be required to provide
documentation in order to verify your relationship with the covered dependents, in accordance with applicable law.
Required documentation may include marriage certificate, birth certificate, prior-year federal tax return, or other
types of documents that verify the eligibility of your dependent(s). You may want to start gathering relevant
documents, if they are not currently available. The Dependent Verification Center will follow up with you as
necessary to complete the process.

401(k)

Comcast offers a 401(k) Plan that allows you to contribute from 1% to 50% of your eligible pay to a traditional,
pre-tax 401(k) option, a Roth 401(k) option (after-tax), or a combination of the two. To help you achieve your
retirement goals, after 90 days of service, you will be automatically enrolled in the traditional, pre-tax 401(k) option
at a rate of 3% of your pay, unless you have previously selected a different percentage. You also can opt out of
participation and/or sign up for Roth 401(k) contributions by submitting an election prior to your 90th day of service
(elections may be made after 60 days). The Plan also offers an Annual Increase Program, where, if you remain
automatically enrolled at 3%, your contributions will increase by 1% each year up to a maximum of 10% unless
you take action.

Under the current retirement plan provisions, the Company will match up to 100% of the first 4.5% you contribute,
subject to certain 401(k) plan caps. If you do not make an election from the Plan's available investment funds,
both your contributions (pre- or post-tax Roth) and the Comcast Company matching contributions will be invested
in the Vanguard Target Retirement Trust Select Fund that is most appropriate based on your age. Information on
the Plan, including details on the Plan's investment options, will be sent to you at your home by Fidelity
Investments, our Plan's Administrative Service Provider, on or around your 60th day of employment.


EMPLOYEE STOCK PURCHASE PLAN

You also will receive information on the Employee Stock Purchase Plan (ESPP), which offers the opportunity to
purchase shares of Comcast stock at a 15% discount, subject to certain holding and other restrictions. You will be
eligible to enroll in this Plan during the quarterly enrollment period following the completion of 90 days of
employment (1 year if you are a part-time employee working less than 20 hours).

FINANCIAL SERVICES

You will also be eligible for financial services, such as financial counseling provided by AYCO at no cost to you,
and investment guidance within your 401(k) plan provided by Financial Engines (online advice is at no cost to
you, or there is a fee based managed account service available).

The Company continuously reviews its compensation and benefits programs in an effort to address business
needs. As a result, there may be modifications from time to time to the Company’s compensation and benefits
programs. In the event changes are made, you will be notified in accordance with the Company’s policies and
procedures.

PRE-EMPLOYMENT REQUIREMENTS

As a condition of employment, you will be required to satisfactorily complete a pre-employment drug screening
test, as well as a background check. Please note you will receive an email regarding the drug screen directly from
our partner, eScreen. Upon notification from eScreen you will have two business days to complete the test. Also,
a separate notification will be emailed directly from our background check partner, CARCO. Again, you will have
two business days to complete the required information for CARCO to perform the background check.
             Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 101 of 117




COMCAST SOLUTIONS

Comcast has a dispute resolution program for its employees, known as Comcast Solutions, which provides a
three-step process (facilitation, mediation and binding arbitration) for resolving a variety of workplace legal issues
should there be any that arise between you and the Company during or after your employment. A brochure with
information and directions on how to obtain additional information related to the program is being provided to you
along with this offer letter. Please review this information carefully, as the program affects the legal rights of both
you and the Company (including a waiver of the right to bring a civil action in federal or state court or before a civil
judge or jury, as well as a waiver of the right to bring or participate in a class action, collective action or
representative action). If you cannot locate the brochure, have any questions or need additional information
regarding Comcast Solutions, please call, toll free, 855-838-4180, or email to
Comcast_Solutions@cable.comcast.com. By accepting this offer of employment with the Company and signing
below, you acknowledge that you understand the terms of the Comcast Solutions program and also acknowledge
that both you and the Company agree to participate in and be bound by the terms of the Comcast Solutions
program.

It should be noted that the above description of your wage, job title, and benefits information in this letter is not
intended to create a contract for a specific term of employment; your employment with Comcast is at-will, which
means that either party may terminate the employment relationship at any time, for any reason not prohibited by
law. Nothing in this offer letter (or in any prior written or oral communications between you and the Company),
with the exception of the Comcast Solutions obligations set forth above, is intended to create a legally enforceable
agreement or promise.

It should be noted that the above description of your wage, job title, benefits and other information in this letter is
not intended to create a contract for a specific term of employment or any other legally enforceable agreement or
promise, and that your employment with Comcast is at will, subject to the terms of the applicable collective
bargaining agreement. Further, any oral or written promises or commitments made during the pre-hire process
are not valid unless contained in this offer letter.

Finally, you represent that your employment with Comcast does not breach, or otherwise violate or contravene,
the terms of any employment or other agreement or policy to which you are a party or otherwise bound, such as a
non-compete agreement with a current or previous employer. You understand and acknowledge that any
misrepresentation by you during the prehire process or thereafter may result in the rescission of this offer or
termination of employment, or other appropriate action.

If you are in agreement with the terms contained herein, please electronically sign your name, select “I
Accept”, and then click “Save and Complete” below letter no later than
                                                                                  2017-01-26 . If you have any
questions regarding the offer letter, you may contact Jason
                                                      at
                                                                 Pagano                   JASON_PAGANO@CAB

I look forward to your acceptance and to working with you in a very exciting and challenging environment.
             Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 102 of 117



Sincerely,

On Behalf of Amy Liguori-Beeler




              ,$FFHSW

             ,'HFOLQH




ADDITIONAL OFFER DETAILS:




           Prestine Bush (Electronically Signed)
Accepted: _______________________________________

             Prestine Bush

Date: _______________________________________
       01/24/2017


REQ ID:   148944




prestineb@yahoo.com [January 24, 2017 23:29:13-0500],
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 103 of 117




              Attachment D
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 104 of 117
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 105 of 117




              Attachment E
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 106 of 117




    COMCAST SOLUTIONS



    A channel
    for effectively
    resolving
    workplace
    legal issues
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 107 of 117




    Introducing
    Comcast
    Solutions
    Comcast is committed to creating a positive and
    productive work environment for everyone—where,
    true to our Credo, we act with the highest standards of
    honesty, fairness, integrity and respect for one another.

    Comcast provides a number of avenues for addressing
    workplace issues—through our Open Door policy and
    Comcast Listens channels. These include speaking
    with your supervisor, human resources, another
    local leader, a Comcast Listens representative,
    or by contacting the hotline or web portal.

    While most concerns can be resolved quickly and
    effectively through these channels, occasionally legal
    issues arise that are better suited for a more formal
    dispute resolution process. To address concerns of a legal
    nature affecting your employment, Comcast provides
    an additional resource for you called Comcast Solutions.
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 108 of 117

    COMCAST SOLUTIONS


    Three steps to resolve
    workplace legal issues
    Comcast Solutions is a three-tiered program that is designed
    to address many types of workplace legal disputes that would
    otherwise be heard in a court of law. Examples of the types
    of claims that Comcast Solutions is designed to address
    include claims for back pay, commissions or failure to pay
    overtime, claims for discrimination based on race, gender,
    age, religion, disability or any other protected class, and
    claims for sexual or other types of unlawful harassment.




       Comcast Solutions offers three steps
       for resolving these types of claims:



         1   Review/Facilitation
             which involves an internal review of the claim at
             the Corporate Headquarters or Divisional level



        2    Mediation
             which involves a formal settlement/mediation
             conference with a neutral outside, professional mediator



        3    Binding Arbitration
             which involves a formal arbitration hearing that proceeds in
             many ways like a trial, where witnesses and evidence may
             be presented before a neutral outside, professional arbitrator



                                                                              2
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 109 of 117



    Features of
    Comcast Solutions
    Employment-related lawsuits handled through the court
    system are almost always disruptive, time-consuming, and
    costly for everyone involved. We would much rather hear
    about and resolve any legal issues that may arise right
    away—to help ensure our employees’ time and company
    resources are used productively in ways that benefit all
    Comcasters. That’s why we created Comcast Solutions. Here
    are some of the benefits that Comcast Solutions offers:


    It’s fair, impartial and effective
    Comcast Solutions offers you more than one opportunity to have your legal
    issues heard by an outside, impartial third-party—someone who is not affiliated
    with Comcast, who can consider your claims objectively. Professional mediators
    and arbitrators are often former judges, experienced attorneys or trained
    professionals. They are not on either side of a dispute, but act like a neutral
    umpire between the parties.

    In the first two steps of the Comcast Solutions process—Review/Facilitation and
    Mediation—you decide whether to accept the outcome at that phase or move
    on to the next one. In the final step, an arbitrator will have the authority to award
    full damages, attorney’s fees and other types of relief. Both the company and
    you will be bound by the arbitrator’s final decision.

    It’s less expensive
    There are no filing fees (or other charges) to you under Steps 1 and 2 of the
    Comcast Solutions process, as there would be if you filed a case in a court
    of law. If your legal claim proceeds to Step 3 arbitration, you pay only a small
    portion of the total arbitration fee ($150), which is reimbursed back to you if
    you are successful in any of your claims. Importantly, at the arbitration phase,
    Comcast will pay up to $1500 to cover the cost of your attorney’s fees (which
    payment you will receive even if you are ultimately unsuccessful on your claims,
    provided the arbitrator does not determine that your claims were frivolous). You
    also may be able to receive payment for all of your attorney’s fees, depending


    3
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 110 of 117




       on the outcome of the case and the decision by the arbitrator. In addition,
       Comcast employees who have to miss work at Comcast to attend a mediation
       or arbitration under the program will be eligible to receive pay for the days spent
       at the mediation or arbitration, at their regular (or ABBR) pay rate, without using
       up their paid time off.

       It’s faster
       Cases that are brought in a court of law sometimes can take years to reach
       a final resolution, especially if there are extensive motions or lengthy appeals.
       There are timing guidelines at each step of the Comcast Solutions process
       to provide parties with adequate time to exchange information and obtain
       discovery, but also to ensure that you obtain the relief you are seeking in
       a timely fashion.

       It encourages an early, cooperative resolution
       Cases that are filed in court often ultimately end up being resolved by
       a settlement between the parties, sometimes after months or years of
       motion filings and expensive litigation practice. Comcast Solutions moves
       communications about possible settlement/resolution to early in the process,
       potentially saving you and the company time, expense, and attorney’s fees.

       It’s confidential
       Court cases are generally public in nature—something that your neighbors,
       friends and others can read about. Claims brought under the Comcast Solutions
       program will be kept confidential by the company and the dispute resolution
       organization handling the claims, to the extent practicable, given the need to
       review and mediate/arbitrate the claims. This means that Comcast will involve
       only those with a business need to know.

       It’s covered by the company’s anti-retaliation policy
       Comcast strongly prohibits retaliation against any employee who brings a claim
       under the Comcast Solutions program.




                                                                                           4
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 111 of 117


    You choose
    how to proceed
    There are two options for raising workplace
    legal issues:
    • Start with Comcast Listens, or
    • Go straight to Step 1 of Comcast Solutions.




        COMCAST LISTENS
        Any workplace or integrity issue (including
        non-legal issues)
        • Can be anonymous
        • Certain integrity issues must be reported



        Open Door/Comcast Listens
        You can raise any workplace or integrity issue to:

        1. your supervisor, local manager, or HR;
        2. your Comcast Listens representative; or                    INTERNAL
        3. through the Comcast Listens helpline or web portal.        RESOURCE

        Claims raised through the Comcast Listens helpline/website
        can be made on an anonymous basis. All claims raised will
        be promptly investigated internally and, where appropriate,
        action will be taken.




    5
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 112 of 117

            COMCAST SOLUTIONS
            Claims of a legal nature affecting your employment
            • Not anonymous
            • You can be represented by an attorney, if you prefer



               1      Review/Facilitation
                      Your claim will be reviewed by a Comcast Solutions
                      Lead to determine if it is a covered legal claim. If it is,       INTERNAL
                      the Comcast Solutions Lead will work with both you                RESOURCE
                      and company representatives in an attempt to work
                      out a mutually satisfactory resolution to the issue. If
                      you are not satisfied with the proposed resolution,
                      you can decide to proceed to the next step.




              2       Mediation
                      If your issue is not resolved through review/facilitation,
                      you may request that the claim proceed to a professional,
                      external dispute resolution organization for mediation.
                      A mediation/settlement conference will be held in an
                      attempt to reach a mutually satisfactory resolution. It is
                      not required, but you may bring an attorney at your own
                      cost. If you are not satisfied with the mediation result,
                      you can decide to proceed to the next step.                       EXTERNAL
                                                                                        RESOURCES
                                                                                        Dispute
                                                                                        Resolution


              3
                                                                                        Organization

                      Arbitration
                      If mediation is unsuccessful, you may request an
                      arbitration hearing on your claims, similar to a court
                      proceeding, but decided by an independent arbitrator
                      who is approved by the American Arbitration Association
                      or JAMS,1 and is not an employee of Comcast. Again,
                      you can be represented by an attorney at this phase (and
                      Comcast will give you up to $1500 towards attorney’s
                      fees). The arbitrator will review evidence and listen to
                      witnesses before rendering an opinion, which will be final
                      and binding on you and on the company.

    1
        JAMS stands for the Judicial Arbitration and Mediation Services organization.

                                                                                                       6
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 113 of 117




    7
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 114 of 117


    Important information
    about Comcast Solutions
    By accepting employment with Comcast, you are agreeing that you and the
    company will be bound by the Comcast Solutions program for covered legal
    claims. Upon returning your signed offer to the company, you will be automatically
    enrolled in Comcast Solutions.
    We strongly urge you to read the Comcast Solutions Guide, DRO rules and FAQs
    to ensure you fully understand the Comcast Solutions program prior to accepting
    employment with the company.
    If you have any questions regarding the scope or effect of the Comcast Solutions
    program (including any questions prior to deciding to accept an offer of
    employment), you may submit them by:
    • email to Comcast_Solutions@cable.comcast.com,
    • regular mail to Comcast Solutions Administrator, c/o Comcast,
      1701 JFK Blvd, 34th Floor, Philadelphia, PA 19103, or
    • phone (toll free) to 855-838-4180.
    You may also visit the DRO websites located at www.jamsadr.com and
    www.adr.org for more information on mediation and arbitration.




         To participate in the Comcast Solutions program, both you and
         the company waive the right to a civil action or a jury trial for any
         covered claims. You also waive the right to bring or participate
         in a class action or in a collective or representative action on
         covered legal claims, to the fullest extent permitted by law. All
         covered legal claims will be handled through the three-step
         Comcast Solutions process; both you and the company will
         be bound by the final decision of the arbitrator.




    Comcast cares about you—and any time you have a problem at work, it matters.
    You deserve respect, attention, and a clear, neutral process to help resolve
    your problems—quickly and fairly. Comcast Solutions is here to do just that.




                                                                                         8
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 115 of 117


    FAQ
    Q: What is the difference between Comcast Listens and Comcast Solutions?
    A: Comcast Listens is available for all kinds of workplace or integrity issues, big or
    small, legal and non-legal. Comcast Solutions is only for certain claims of a legal nature
    affecting your employment, such as allegations of unlawful discrimination or harassment
    based on a protected category, wage and hour claims, compensation claims, FMLA
    and other leave of absence claims.

    Q: Will all legal claims be covered by Comcast Solutions?
    A: No. Certain kinds of legal claims, including claims for worker’s compensation
    benefits, unemployment compensation benefits, claims brought under the Employee
    Retirement Income Security Act (“ERISA”) for a company-sponsored benefit plan,
    claims under the National Labor Relations Act (“NLRA”) and claims excluded from
    mandatory arbitration by law will not be handled through Comcast Solutions.

    Q: What happens if I submit a claim to Comcast Solutions that is not eligible
    for the program?
    A: If you raise an issue that is not a legal claim or is an excluded legal claim (such as
    a claim for worker’s compensation benefits), you will be informed of this—and directed
    to raise the claim in an appropriate forum. You also will be given the chance to amend
    your Comcast Solutions claim to state a covered legal claim, if applicable. Certain claims
    that are not legal in nature may be referred, after discussion with you, to the Comcast
    Listens Program for resolution, if appropriate.

    Q: By participating in Comcast Solutions, do I waive my right to go to the EEOC,
    NLRB, other federal/state/local agencies, and/or to court?
    A: Comcast Solutions does not affect your right to go to the EEOC, NLRB or any
    federal, state or local agency. You will still be able to do so. By participating in Comcast
    Solutions, however, both you and the company are waiving the right to have covered
    legal claims heard by a judge or jury in a court of law or equity.

    Q: What is the difference between Mediation and Arbitration?
    A: Mediation is a process where an external, professional mediator tries to get both
    sides of a dispute (in this case, an employee and the company) to reach a mutually
    acceptable resolution to the claims. The mediator does this by reviewing the facts
    and talking to both sides, together and separately, to reach a solution. Arbitration, in
    contrast, is like a mini-trial. An external, professional arbitrator acts as a judge and
    listens to evidence presented by both sides, including witness testimony, before making
    a final decision. “Binding” arbitration means both you and the company are bound by
    the arbitrator’s decision.




    9
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 116 of 117


    Q: What is the Dispute Resolution Organization (DRO)?
    A: A DRO is an outside independent entity that offers mediation and arbitration services
    to help resolve disputes outside of the court system. Comcast utilizes the American
    Arbitration Association (AAA) and Judicial Arbitration and Mediation Services (JAMS),
    both well-known DROs, as part of the Comcast Solutions program. Employees working
    in California, Colorado, Connecticut, Delaware, Florida, Georgia, Illinois, Maryland,
    Massachusetts, Minnesota, New Hampshire, New Jersey, New York, Pennsylvania,
    Rhode Island, Vermont, Virginia and Washington will be covered by JAMS; all others
    will be covered by AAA. You are encouraged to learn more about these DROs by
    contacting the Comcast Solutions team or reviewing the DRO websites.

    Q: Do I have to go through Comcast Listens before filing a claim with
    Comcast Solutions?
    A: No. While we strongly encourage participation in our open door/Comcast Listens
    process, this is not a required first step.

    Q: Do I have to have an attorney to participate in Comcast Solutions?
    A: No. You may have an attorney represent you throughout the Comcast Solutions
    process, but this is not required.

    Q: Are there time limits on when I can bring my claims?
    A: Yes. As in a court of law, there are time limits (or “statutes of limitations”) for bringing
    legal claims. You should consult with a legal advisor to determine the timeliness of
    claims. The timeliness of your claim will be determined by the date it is first submitted
    to the Comcast Solutions team.

    Q: How do I get copies of Comcast Solutions materials?
    A: You can get them by contacting the Comcast Solutions Administrator at
    Comcast_Solutions@cable.comcast.com or toll-free at 855-838-4180.




                                                                                                  10
Case 2:19-cv-01004-NR Document 7-2 Filed 11/18/19 Page 117 of 117




    Where can I get
    more information?

   1      Speak to a Comcast Solutions representative
          (toll-free) at 855-838-4180.



   2      Email the Comcast Solutions team with questions,
          at Comcast_Solutions@cable.comcast.com.




   COM398-121014
